Exhibit 10.1

 

CONFIDENTIAL

 

THIS PROPRIETARY FORM DOCUMENT IS BEING PROVIDED TO YOU ON A CONFIDENTIAL
BASIS.  BY ACCEPTING THIS DOCUMENT, YOU ARE AGREEING, AND SHALL BE DEEMED TO
HAVE AGREED, TO MAINTAIN THE CONFIDENTIALITY OF THIS DOCUMENT, EXCEPT THAT THIS
DOCUMENT MAY BE DISCLOSED (I) TO YOUR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
(INCLUDING LEGAL COUNSEL AND OTHER ADVISORS) ON A NEED-TO-KNOW BASIS AND SOLELY
FOR THE PURPOSE OF REVIEWING THE PROPOSED TRANSACTION (IT BEING UNDERSTOOD THAT
THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF THIS DOCUMENT AND INSTRUCTED TO KEEP THE DOCUMENT CONFIDENTIAL
PURSUANT TO THE TERMS HEREOF; AND THAT ANY FAILURE BY SUCH PERSONS TO MAINTAIN
THE CONFIDENTIALITY OF THIS DOCUMENT SHALL BE ATTRIBUTABLE TO YOU AND FOR WHICH
YOU HEREBY ACCEPT FULL RESPONSIBILITY), (II) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, OR
(III) WITH THE CONSENT OF GLOBAL TECHNOLOGY FINANCE, LLC.  FOR PURPOSES OF THIS
PARAGRAPH, “DOCUMENT” SHALL INCLUDE THIS DOCUMENT AND ALL INFORMATION RELATING
HERETO PROVIDED BY GLOBAL TECHNOLOGY FINANCE, LLC AND/OR ITS SUBSIDIARIES.

 

ASSET PURCHASE AND

LIABILITY ASSUMPTION AGREEMENT

 

This ASSET PURCHASE AND LIABILITY ASSUMPTION AGREEMENT, dated as of
                       , 2005 (this “Agreement”), among Dyntek, Inc., a Delaware
corporation (the “Seller Parent”), and Dyntek Services, Inc., a Delaware
corporation (collectively with the Seller Parent, the “Sellers”), and New
England Technology Finance, LLC, a Delaware limited liability company, as
purchaser (“Purchaser”).

 


1.                                       DEFINITIONS.


 

(A)                                  CERTAIN DEFINED TERMS.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING CORRESPONDING MEANINGS:

 

“Account” shall mean any and all rights of a Seller to payment for goods sold
(but not services rendered), including, without limitation, receivables,
accounts, contract rights, general intangibles, payment intangibles and any and
all such rights evidenced by chattel paper (whether electronic or tangible),
instruments, letter of credit rights or documents, whether due or to become due
and whether or not earned by

 

--------------------------------------------------------------------------------


 

performance, and whether now or hereafter acquired or arising in the future and
any proceeds arising therefrom or relating thereto.

 

“Accrued Freight Costs” shall mean all shipping costs that are billed to
Eligible Obligors.

 

“Affiliate” shall be as defined from time to time by the rules and regulations
promulgated by the U.S. Securities and Exchange Commission under the Securities
Act of 1933, as amended.

 

“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of the date hereof, among Purchaser and the Sellers, as such agreement
may be amended, supplemented, restated, amended and restated, or otherwise
modified from time to time pursuant to the terms thereof.

 

“Authorized Supplier” shall mean any Equipment vendor that is approved in
writing by Purchaser.  Purchaser may, upon written notice to the Seller Parent,
cease to include any Equipment vendor as an Authorized Supplier.

 

“Backlog Account” shall mean an Account:  (i) that arises from a Bona Fide
Customer Order received on or prior to the Termination Date; and (ii) for which
the related Equipment was ordered pursuant to a Backlog Purchase Order.

 

“Backlog Purchase Order” shall mean a purchase order issued by a Seller to an
Authorized Supplier prior to the Termination Date that is “billed to” Purchaser
or a lender of Purchaser under an Other Floor Plan Financing Agreement and for
which the related Equipment was not shipped to the Account debtor on or prior to
the Termination Date.

 

“Bankruptcy Event” shall mean with respect to any Person, such Person shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
such Person and the petition is not dismissed within sixty (60) days after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
such Person, or such Person commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to such Person or there is commenced against such
Person any such proceeding which remains undismissed for a period of sixty (60)
days, or such Person is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or such
Person suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of sixty (60) days; or such Person makes a general assignment for the
benefit of creditors; or any corporate action is taken by such Person for the
purpose of effecting any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“Bona Fide Customer Order” shall mean any bona fide customer order from an
Eligible Obligor that has a Purchase Order Reference Number; provided, that a
telephonic order shall not constitute a Bona Fide Customer Order unless
accompanied by a purchase order in writing.

 

“Change of Control” shall mean any of the following:

 

(i)                                     with respect to the Seller Parent, an
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13-d
promulgated under the Exchange Act) of 50% or more of either (a) the then
outstanding shares of common stock of the Seller Parent or (b) the combined
voting power of the then outstanding voting securities of the Seller Parent
entitled to vote generally in the election of directors;

 

(ii)                                  with respect to the Seller Parent,
individuals who, as of the date hereof, constitute the Board of Directors (the
“Board”) of the Seller Parent (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided, however, that any
individual who becomes a member of such Board subsequent to the date hereof
whose election, or nomination for election by shareholders of the Seller Parent
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

 

(iii)                               with respect to any Seller other than the
Seller Parent, the failure of the Seller Parent to own, directly or indirectly,
100% of the capital stock or other equity interest in such Seller, except as
otherwise permitted in advance in writing by Purchaser in its sole discretion;
or

 

(iv)                              the liquidation, winding up, dissolution of
any Seller and/or sale of substantially all of the assets of any Seller.

 

“Collections” shall mean, with respect to any Purchased Account:  (i) all funds
that are received by or on behalf of any Seller in payment of any amounts owed
in respect of such Purchased Account (including purchase price, finance charges,
interest and all other charges) or Related Security, or applied to amounts owed
in respect of such Purchased Account (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Account Debtor or any other Person
directly or indirectly liable for the payment of such Purchased Account and
available to be applied thereon) and Unapplied Credits, and (ii) all other
proceeds of such Purchased Account and/or any Related Security therefor.

 

“Contract” shall mean with respect to any Purchased Account, any and all
contracts, instruments, agreements, invoices, notes or other writings pursuant
to which

 

3

--------------------------------------------------------------------------------


 

such Purchase Account arises or that evidence such Purchased Account or under
which an Account Debtor becomes or is obligated to make payment in respect of
such Purchased Account.

 

“Cost” shall mean with respect to an item of Equipment, the aggregate amount
incurred or otherwise paid by any Seller or Purchaser to the vendor or
manufacturer thereof as evidenced by one or more vendor or manufacturer
invoices, plus the Reserves, fees, expenses and taxes (each as set forth on
Annex A), less any special bid rebate (other than from any flooring provider)
allocated to such purchase price in good faith by Purchaser.  Cost shall be
generally consistent with those items included in Annex A attached hereto.  Any
exceptions or modifications to the calculation or definition of Cost shall
require the prior written approval of Purchaser.

 

“Credit Insurance” shall mean credit insurance issued under an insurance policy
or account receivable credit protection provided pursuant to the terms of a
factoring agreement obtained by either Purchaser or a Seller, in any case, which
must be acceptable to Purchaser in its sole discretion.

 

“Customer Stocking Letter” shall mean a customer stocking letter substantially
in the form of Annex B attached hereto.

 

“Deferred Purchase Price” shall have the meaning set forth in Section 3(h)
below.

 

“DSO” shall mean receivables and inventory days sales outstanding, and shall be
calculated for each Month as follows: ((current Month’s ending Accounts, vendor
receivables and inventory of the Sellers (for which the Eligible Vendor
Liability has been assumed by Purchaser pursuant to the terms hereof) less (the
sum of the current Month’s Revenue, plus Accrued Freight Costs and sales tax
charged on Purchased Accounts)) divided by (prior Month’s Revenue plus Accrued
Freight Costs and sales tax charged on Purchased Accounts divided by prior
Month’s days)) plus current Month’s days; provided that the inventory shall be
valued at the lower of Cost or market value.  For example, if:

 

current Month’s ending Accounts, vendor receivables and inventory of the Sellers
(for which the Eligible Vendor Liability has been assumed by Purchaser pursuant
to the terms hereof) = $150 million;

 

current Month’s Revenue plus Accrued Freight Costs and sales tax charged on
Purchased Accounts = $80 million;

 

prior Month’s Revenue plus Accrued Freight Costs and sales tax charged on
Purchased Accounts = $65 million;

 

prior Month’s days = 30;

 

current Month’s days = 30; then

 

DSO = (150-80) / (65/30) + 30 = 62.3

 

4

--------------------------------------------------------------------------------


 

“Eligible Account” shall mean each Account that:

 

(i)                                     arises from a Bona Fide Customer Order;
and

 

(ii)                                  arises out of the sale of Equipment in the
ordinary course of business of the applicable Seller; and

 

(iii)                               does not arise out of a sale made to an
Affiliate of any Seller for operational use by that Affiliate and not for
subsequent sale to a customer of such Affiliate; and

 

(iv)                              has no set-off, offset, claim, counterclaim,
dispute or defense, genuine or otherwise, to the payment or collection of such
Account; and

 

(v)                                 is payable in U.S. dollars and the Equipment
related thereto is located inside the continental United States, Canada or on a
foreign military base (excluding the province of New Foundland, the Northwest
Territories and the Territory of Nunavit); and

 

(vi)                              does not represent a guaranteed sale, a bill
and hold transaction, a sale-and-return, a sale on approval, a cash on delivery
sale or a consignment sale, or is not made pursuant to any other written
agreement providing for repurchase or return; and

 

(vii)                           the Equipment giving rise to such Account has
been ordered pursuant to an Eligible Purchase Order, the Eligible Vendor
Liability of which has been assumed by Purchaser pursuant to this Agreement, and
shipped to the Account debtor, and the Account otherwise represents a final
sale; and

 

(viii)                        complies with all applicable laws; and

 

(ix)                                is not subject to any adverse security
interest, lien or encumbrance (including tax liens) other than those in favor of
Purchaser; and

 

(x)                                   is eligible for Credit Insurance or
otherwise approved as an Eligible Account by Purchaser in writing in advance;
and

 

(xi)                                does not contain terms providing for payment
in more than thirty (30) days from the date of invoice; and

 

(xii)                             would qualify as an eligible Account under the
Purchaser Senior Credit Agreement or an Other Floor Plan Financing Agreement.

 

“Eligible Inventory” shall mean those balances that are the result of Equipment
purchased pursuant to Eligible Purchase Orders as evidenced by the costs listed
on the vendor or manufacturer invoices issued with respect to any Eligible
Purchase Order.  For the avoidance of doubt, Eligible Inventory shall not
include any Equipment subject to Section 3(a)(4) hereof.

 

5

--------------------------------------------------------------------------------


 

“Eligible Obligor” shall mean only those Account debtors (i) for which the
amount of Accounts owed by such Account debtors is entitled to the benefits of
Credit Insurance or (ii) which have been approved in writing in advance by
Purchaser; provided, however, that for the purposes of this Agreement, no
Account debtor shall be deemed an Eligible Obligor in the event that (y) such
Account debtor was deemed to be an Eligible Obligor based on information that
was provided fraudulently and (z) any Seller had actual knowledge or should have
had reason to know that such information was provided fraudulently.

 

“Eligible Purchase Order” shall mean a purchase order (i) issued by a Seller to
an Authorized Supplier for Equipment, (ii) for which such Seller has a Bona Fide
Customer Order from an Eligible Obligor with an estimated shipping date or
acceptance date within thirty (30) days of the date of such Bona Fide Customer
Order, and (iii) for which the sale of the related Equipment to the Eligible
Obligor will create an Eligible Account.

 

“Eligible Vendor Liability” shall mean, with respect to any Purchased Account,
the liability to an Authorized Supplier for the purchase price of Equipment
purchased by a Seller from such Authorized Supplier pursuant to the related
Eligible Purchase Order.

 

“Equipment” shall mean computers and communications equipment and related
equipment and software.

 

“Fee Grid” shall mean the grid attached hereto as Schedule I.

 

“Fee Parameters” shall have the meaning set forth in Section 3(g) below.

 

“Final Liquidation Date” shall have the meaning set forth in the MSA.

 

“Finance and Servicing Fee” shall have the meaning set forth in Section 3(f)
hereof.

 

“GAAP” shall mean Generally Accepted Accounting Principles in the United States
of America from time to time applied on a reasonable and consistent basis.

 

“Gross Profit” shall mean with respect to each sale of Equipment creating a
Purchased Account, Revenue generated by the sale of such Equipment less Cost for
such Equipment.

 

“Gross Profit Margin” shall mean, for any period, Gross Profit for such period
divided by total Revenue for such period, as set forth on Annex A hereto.

 

“Intercreditor Agreement” shall mean an intercreditor agreement to be entered
into by and between the senior lender of the Sellers and Purchaser, in form and
substance reasonably satisfactory to Purchaser.

 

6

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean the rate of interest published in the Wall Street
Journal as the London Interbank Offered Rates for one Month as quoted on the
first day of the Month.

 

“Lockbox Account” shall mean the lockbox account at the depository bank party to
the Lockbox Agreement and identified as the “Concentration Account” in the
Lockbox Agreement, or such other account as directed by Purchaser from time to
time.

 

“Lockbox Agreement” shall mean that certain Lockbox Agreement, dated as of the
date hereof, among Purchaser, the Sellers, LaSalle Bank, National Association,
as the depository bank, and The CIT Group/Commercial Services, Inc., as
collateral agent, as such agreement may be amended, supplemented, restated,
amended and restated, or otherwise modified from time to time pursuant to the
terms thereof.

 

“Material Adverse Effect” shall mean a material adverse effect upon (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of the Sellers, taken as a whole, (ii) the ability of any Seller to perform its
obligations under this Agreement or any other Transaction Document, (iii) the
legality, validity, binding effect or enforceability against any Seller of this
Agreement or any other Transaction Document, or (iv) the ability of Purchaser to
enforce any of its rights or remedies under this Agreement or any other
Transaction Document.

 

“Month” shall mean each calendar month commencing with the month in which this
Agreement becomes effective.

 

“MSA” shall mean that certain Master Servicing Agreement, dated as of the date
hereof, among Purchaser and the Sellers, as such agreement may be amended,
supplemented, restated, amended and restated, or otherwise modified from time to
time pursuant to the terms thereof.

 

“Other Floor Plan Financing Agreements” shall mean one or more agreements
entered into by Purchaser with one or more lenders providing for the financing
of Equipment, in any case, as may be amended, supplemented, restated, amended
and restated, or otherwise modified from time to time pursuant to the terms
thereof.

 

“Payment Date” shall mean, with respect to the Purchase Price for all Purchased
Assets sold pursuant to this Agreement during any Month or the Finance and
Servicing Fee earned during any Month, the last day of such Month plus the
number of DSO days for the succeeding month, or if such day shall not be a
business day, the immediately succeeding business day.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
governmental authority or other entity.

 

“Purchased Accounts” shall mean, collectively, the Eligible Accounts that are
sold from time to time to Purchaser pursuant to, and subject to the terms and

 

7

--------------------------------------------------------------------------------


 

conditions of, this Agreement.  Upon the effectiveness of a Purchase Supplement,
the Eligible Accounts set forth therein shall constitute “Purchased Accounts”
hereunder.  To the extent Purchaser elects to purchase a Backlog Account
pursuant to Section 3(i) hereof, such Backlog Account shall be deemed to be a
Purchased Account.

 

“Purchased Assets” shall mean the Purchased Accounts, the Related Security and
the Collections.

 

“Purchase Date” shall mean each date on which a purchase of Purchased Assets
occurs pursuant to Section 2(a) hereof.

 

“Purchase Order Reference Number” shall mean the customer reference number
identifying a purchase order issued by an Account debtor.

 

“Purchase Price” shall mean, with respect to any Purchased Account and all other
related Purchased Assets, 100% of the gross book value of such Purchased
Account.

 

“Purchase Supplement” shall mean a supplement to this Agreement that (i) is duly
authenticated (within the meaning of the UCC) by a Seller, (ii) may be in
physical or electronic form, (iii) includes a list by invoice sequences of
Accounts offered for purchase thereby, which invoice sequences shall have the
unique sequence identifier identifying such Account as being sold to Purchaser,
as set forth in the Lockbox Agreement, (iv) includes evidence satisfactory to
Purchaser that each Account offered for purchase thereby is an Eligible Account
and (v) is otherwise acceptable in form and substance to Purchaser in its sole
discretion.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Purchaser Senior Credit Agreement” shall mean any factoring agreement, credit
agreement, inventory and working capital financing agreement or similar
agreement between Purchaser and one or more purchasers or lenders, as
applicable, as such agreement may be amended, restated, supplemented, replaced
or otherwise modified from time to time.

 

“Purchaser Senior Creditor” shall mean any factor or lender that enters into the
Purchaser Senior Credit Agreement.

 

“Rebates” shall mean credits, rebates, bonuses and discounts offered, owing or
payable by any Authorized Supplier, manufacturer, distributor, vendor or
flooring provider in connection with any Eligible Purchase Order or the related
Equipment, except for any volume or marketing rebates.

 

“Related Security” means, with respect to any Purchased Account:

 

(i)                                     all of the applicable Seller’s interest
in any Equipment or other goods (including returned and repossessed Equipment
and goods) and documentation of title evidencing the shipment or storage of any
Equipment or other goods (including

 

8

--------------------------------------------------------------------------------


 

returned and repossessed goods), relating to any sale giving rise to such
Purchased Account, and all credits from vendors of the Equipment upon the
return, recall or repurchase thereof to or by such vendor, and all Rebates;

 

(ii)                                  all books and records relating to, and all
instruments and chattel paper that may evidence, such Purchased Account or
Equipment;

 

(iii)                               all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Purchased Account, whether pursuant to the Contract related to such Purchased
Account or otherwise, together with all UCC financing statements or similar
filings relating thereto;

 

(iv)                              all of the applicable Seller’s rights,
interests and claims under the Contracts and all guaranties, letters of credit,
indemnities, insurance (including credit insurance on any Purchased Account) and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Purchased
Account or, where applicable, such Equipment, or otherwise relating to such
Purchased Account or Equipment, whether pursuant to the Contract related to such
Purchased Account or otherwise;

 

(v)                                 any warranties or other similar rights with
respect to any of the Equipment; and

 

(vi)                              all proceeds and products of any of the
foregoing.

 

“Renegotiation Notice” shall have the meaning set forth in Section 3(g) below.

 

“Reserves” shall mean provisions periodically included in Revenue for sales
returns, cost for inventory shrink and obsolescence and cost for vendor accounts
receivables, in each case, made in accordance with GAAP.

 

“Revenue” shall mean with respect to each sale of Equipment related to a
Purchased Account, (i) the purchase price invoiced to the end user for such
Equipment less (ii) the sum of any Accrued Freight Costs plus any sales tax.

 

“Schedule of Exceptions” shall mean Schedule IV attached hereto.

 

“Seller Storage Site” shall have the meaning set forth in Section 3(a) hereof.

 

“Sellers” shall have the meaning set forth in the preamble to this Agreement.

 

“Termination Date” shall mean the date on which this Agreement is terminated in
accordance with Sections 3(g) or 11 hereof.

 

“Termination Event” shall have the meaning set forth in Section 11(b) below.

 

“Termination Fee” shall have the meaning set forth in Section 11(e) below.

 

9

--------------------------------------------------------------------------------


 

“Termination Option” shall have the meaning set forth in Section 11(g) below.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Lockbox
Agreement, the MSA, the Asset Purchase Agreement, any Purchase Supplement and
all other instruments, documents and agreements executed by or on behalf of any
Seller and delivered concurrently herewith or at any time hereafter to Purchaser
in connection with the Purchased Accounts and other transactions contemplated by
this Agreement, all as amended, supplemented, restated, amended and restated, or
otherwise modified from time to time pursuant to the terms thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.

 

“Unapplied Credits” shall mean any credits to an Account that are unapplied for
six (6) consecutive Months and which, in the reasonable judgment of Purchaser,
will not be applied in the future.

 

“Vendor Services” shall have the meaning set forth in Section 3(c) hereof.

 

(B)                                 OTHER DEFINED TERMS; ACCOUNTING TERMS;
GAAP.  TERMS USED IN THIS AGREEMENT THAT ARE DEFINED IN THE UCC BUT NOT DEFINED
IN THIS SECTION 1 SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE UCC.  THE
DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS
OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS
“INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE
SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES
OTHERWISE OR AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT: (I) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN); (II) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS; (III) THE
WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR
PROVISION HEREOF; (IV) ALL REFERENCES HEREIN TO SECTIONS, ANNEXES AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO SECTIONS OF, AND ANNEXES AND SCHEDULES TO, THIS
AGREEMENT (UNLESS EXPRESSLY REFERRING TO ANOTHER AGREEMENT); (V) ALL ACCOUNTING
TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN
CONFORMITY WITH GAAP; AND (VI) ALL CALCULATIONS AND OTHER INFORMATION REQUIRED
TO BE MADE OR DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN
ACCORDANCE WITH GAAP AS IN EFFECT AT THE TIME OF SUCH PREPARATION.

 

10

--------------------------------------------------------------------------------


 


2.                                       SALE.


 

(A)                                  PURCHASE.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH HEREIN, EACH OF THE SELLERS HEREBY AGREES TO SELL,
CONVEY, TRANSFER AND ASSIGN TO PURCHASER, AND PURCHASER HEREBY AGREES TO
PURCHASE AND ACCEPT SUCH CONVEYANCE, TRANSFER AND ASSIGNMENT FROM EACH OF THE
SELLERS, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, OF ALL OF
THE APPLICABLE SELLER’S RIGHT, TITLE AND INTEREST, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN, TO AND UNDER CERTAIN PURCHASED ACCOUNTS IDENTIFIED IN A
DULY AUTHENTICATED PURCHASE SUPPLEMENT, THE RELATED SECURITY AND THE
COLLECTIONS; PROVIDED THAT THE TERMINATION DATE HAS NOT OCCURRED.

 

(B)                                 PURCHASE PRICE.  THE PRICE FOR EACH
PURCHASED ACCOUNT AND ALL OTHER RELATED PURCHASED ASSETS SHALL EQUAL THE
PURCHASE PRICE, WHICH SHALL BE PAYABLE AS SET FORTH IN SECTIONS 3(B) AND (H)
BELOW.

 


3.                                       PRODUCT FINANCING AND ASSUMPTION OF
LIABILITY.


 

(A)                                  PRODUCT FINANCING.  PURCHASER HEREBY AGREES
TO FINANCE THE PURCHASE PRICE OF ANY EQUIPMENT PURCHASED BY A SELLER PURSUANT TO
AN ELIGIBLE PURCHASE ORDER, WHICH MAY BE FINANCED BY PURCHASER UNDER THE
PURCHASER SENIOR CREDIT AGREEMENT, ANY OTHER FLOOR PLAN FINANCING AGREEMENTS OR
UNDER SEPARATE TERMS.  ALL ELIGIBLE PURCHASE ORDERS SHALL HAVE A UNIQUE SEQUENCE
NUMBER MUTUALLY AGREED TO AMONG THE SELLERS AND PURCHASER.  SUBJECT TO CLAUSE
(B) BELOW, THE SELLERS SHALL REPAY THE PURCHASE PRICE OF ANY EQUIPMENT FINANCED
BY PURCHASER UPON DEMAND TOGETHER WITH THE FINANCE AND SERVICING FEE
ATTRIBUTABLE TO SUCH EQUIPMENT AS IF IT RELATED TO A PURCHASED ACCOUNT, AS
DETERMINED BY PURCHASER IN GOOD FAITH; PROVIDED, THAT SUCH AMOUNT SHALL BE
IMMEDIATELY DUE AND PAYABLE IN U.S. DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS,
WITHOUT ANY DEMAND OR OTHER NOTICE BY PURCHASER, ON THE FIRST DATE ON WHICH ANY
OF THE FOLLOWING OCCURS:  (I) THE UNDERLYING PURCHASE ORDER IS NO LONGER AN
ELIGIBLE PURCHASE ORDER; (II) THE RESULTING ACCOUNT IS NOT AN ELIGIBLE ACCOUNT
OR IS NOT PURCHASED UNDER THIS AGREEMENT BY PURCHASER; AND (III) UNLESS
OTHERWISE PRE-APPROVED BY PURCHASER IN WRITING, THE RELATED EQUIPMENT HAS NOT
BEEN SHIPPED WITHIN THIRTY (30) DAYS OF THE DATE OF THE RELATED BONA FIDE
CUSTOMER ORDER.  IN ADDITION, EACH OF THE SELLERS HEREBY AGREE AS FOLLOWS:

 

(1)                                  TO SECURE THE PROMPT PAYMENT AND
PERFORMANCE OF ITS OBLIGATION TO REPAY PURCHASER FOR THE PURCHASE PRICE OF ANY
SUCH EQUIPMENT, EACH OF THE SELLERS HEREBY GRANTS TO PURCHASER A VALID AND FIRST
PRIORITY, PERFECTED SECURITY INTEREST AND LIEN IN ALL OF SUCH SELLER’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER, WHETHER OR NOT EXISTING OR HEREAFTER
ACQUIRED AND WHERESOEVER LOCATED, ALL SUCH EQUIPMENT AND THE PROCEEDS THEREOF
(INCLUDING ANY ACCOUNT CREATED FROM THE SALE THEREOF).  EACH OF THE SELLERS
HEREBY AUTHORIZES PURCHASER TO FILE ANY UCC FINANCING STATEMENTS OR CONTINUATION
STATEMENTS IN ANY JURISDICTION AS PURCHASER MAY DEEM NECESSARY OR DESIRABLE IN
ORDER TO PERFECT AND MAINTAIN SUCH SECURITY INTEREST.

 

(2)                                  EACH OF THE SELLERS SHALL ARRANGE THAT ALL
EQUIPMENT ORDERED BY IT BE EITHER SHIPPED DIRECTLY TO THE APPLICABLE ELIGIBLE
OBLIGOR OR, IN THE EVENT THAT IN THE REASONABLE JUDGMENT OF SUCH SELLER SUCH
DIRECT SHIPMENT IS NOT PRACTICABLE, BE STORED, PENDING SHIPMENT TO SUCH
CUSTOMERS, AT THE SOLE COST AND EXPENSE OF SUCH SELLER, IN A COMMERCIALLY
REASONABLE MANNER, AT A LOCATION CONTROLLED BY OR UNDER CONTRACT WITH SUCH
SELLER THAT HAS BEEN PRE-APPROVED BY PURCHASER IN WRITING (A “SELLER STORAGE
SITE”).  THE APPLICABLE SELLER SHALL PROVIDE PURCHASER WITH PROMPT NOTICE OF THE
USE OF AND THE EQUIPMENT STORED IN ANY SELLER STORAGE SITE AND THE LOCATION,
OWNER AND OPERATOR OF ANY

 

11

--------------------------------------------------------------------------------


 

SUCH SELLER STORAGE SITE.  EACH OF THE SELLERS AGREES TO USE ITS BEST EFFORTS TO
CAUSE ANY THIRD PARTY LESSOR OR WAREHOUSEMAN OF ANY SELLER STORAGE SITE TO
ACKNOWLEDGE PURCHASER’S AND ANY PURCHASER SENIOR CREDITOR’S INTEREST IN THE
EQUIPMENT LOCATED AT SUCH LESSOR’S OR WAREHOUSEMAN’S SELLER STORAGE SITE.

 

(3)                                  EACH OF THE SELLERS AGREES THAT ANY
EQUIPMENT WHICH IS BILLED TO ANY ACCOUNT DEBTOR BUT HAS NOT YET BEEN SHIPPED BY
SUCH SELLER SHALL BE KEPT PHYSICALLY SEGREGATED FROM ALL OTHER EQUIPMENT IN SUCH
SELLER’S POSSESSION AND SUCH EQUIPMENT SHALL BE IDENTIFIABLE AS “SOLD”.  EACH OF
THE SELLERS FURTHER AGREES THAT ANY EQUIPMENT PURCHASED BY SUCH SELLER WITH ITS
OWN RESOURCES OR CREDIT PROVIDED FROM SOURCES OTHER THAN PURCHASER SHALL BE
SHALL BE IDENTIFIABLE AS “PROPERTY OF DYNTEK, INC.” OR “PROPERTY OF DYNTEK
SERVICES, INC.”, AS APPLICABLE, AND SHALL BE KEPT PHYSICALLY SEGREGATED FROM ALL
OTHER EQUIPMENT IN SUCH SELLER’S POSSESSION.

 

(4)                                  NO PURCHASE OF EQUIPMENT TO SUPPORT
CUSTOMER STOCKING LEVELS OR BILL AND HOLDS (OR THE LIKE) ARE ELIGIBLE TO BE
FINANCED UNDER THIS SECTION 3(A) UNLESS (Y) A SELLER PROVIDES PRIOR WRITTEN
CONSENT OR (Z) THE EQUIPMENT SO PURCHASED IS SUPPORTED BY A CUSTOMER STOCKING
LETTER.

 

(B)                                 ASSUMPTION OF LIABILITY; PAYMENT OF PURCHASE
PRICE.  UPON THE PURCHASE OF A PURCHASED ACCOUNT, PURCHASER HEREBY ASSUMES ALL
RELATED ELIGIBLE VENDOR LIABILITY AND NO SELLER SHALL HAVE ANY FURTHER
OBLIGATION TO PAY ALL OR ANY PORTION OF SUCH ELIGIBLE VENDOR LIABILITY.  THE
ASSUMPTION OF ELIGIBLE VENDOR LIABILITY IN ANY MONTH SHALL (I) CONSTITUTE
PARTIAL PAYMENT OF THE PURCHASE PRICE FOR THE PURCHASED ASSETS SOLD UNDER THIS
AGREEMENT DURING SUCH MONTH IN AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ALL
SUCH ASSUMED ELIGIBLE VENDOR LIABILITY AND (II) TERMINATE THE OBLIGATION OF THE
SELLERS TO REPAY THE PURCHASE PRICE OF THE RELATED EQUIPMENT IN CONNECTION WITH
THE PRODUCT FINANCING BY PURCHASER PURSUANT TO CLAUSE (A) ABOVE.

 

(C)                                  VENDOR SERVICING.  PURCHASER AGREES TO
SERVICE AND ADMINISTER THE PAYMENT OF ELIGIBLE PURCHASE ORDERS TO THE APPLICABLE
AUTHORIZED SUPPLIER (THE “VENDOR SERVICES”).  FOR THE AVOIDANCE OF DOUBT, THE
VENDOR SERVICES SHALL NOT INCLUDE ANY SERVICES (AS SUCH TERM IS DEFINED IN THE
MSA).

 

(D)                                 NO WARRANTY.  EACH OF THE SELLERS HEREBY
ACKNOWLEDGES AND AGREES THAT PURCHASER DOES NOT WARRANT ANY EQUIPMENT AND
PURCHASER SHALL NOT BE RESPONSIBLE FOR ANY EQUIPMENT THAT IS DEFECTIVE OR FAILS
TO CONFORM TO THE WARRANTIES EXTENDED BY THE AUTHORIZED SUPPLIER OR MANUFACTURER
OF SUCH EQUIPMENT.

 

(E)                                  UNAPPLIED CREDITS; VENDOR CREDITS, REBATES
AND DISCOUNTS.  EACH OF THE SELLERS HEREBY ACKNOWLEDGES AND AGREES THAT ANY AND
ALL (A) UNAPPLIED CREDITS AND (B) REBATES ARE AND SHALL BE THE PROPERTY OF
PURCHASER.

 

(F)                                    FINANCE AND SERVICING FEE.  PURCHASER
SHALL BE ENTITLED TO A FINANCE AND SERVICING FEE (THE “FINANCE AND SERVICING
FEE”) IN RESPECT OF THE PRODUCT FINANCING AND VENDOR SERVICES PROVIDED BY
PURCHASER UNDER THIS SECTION 3 DURING EACH MONTH IN AN AMOUNT EQUAL TO THE
PRODUCT OF (Y) 1 MINUS THE APPLICABLE PERCENTAGE SET FORTH ON THE FEE GRID BASED
UPON THE GROSS PROFIT MARGIN AND THE DSO FOR EACH MONTH TIMES (Z) THE AGGREGATE
GROSS PROFIT FOR SUCH MONTH; PROVIDED, THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT

 

12

--------------------------------------------------------------------------------


 

THE LIBOR RATE EXCEEDS 3.50% DURING ANY MONTH, THE APPLICABLE PERCENTAGE SET
FORTH ON THE FEE GRID FOR PURPOSES OF CALCULATING THE FINANCE AND SERVICING FEE
FOR THE IMMEDIATELY SUCCEEDING MONTH SHALL BE DECREASED BY THE AMOUNT BY WHICH
THE LIBOR RATE EXCEEDED 3.50%.  IN ADDITION TO THE PAYMENT OF THE FINANCE AND
SERVICING FEE, AS CONSIDERATION FOR THE PRODUCT FINANCING AND VENDOR SERVICES
PROVIDED BY PURCHASER UNDER THIS SECTION 3, THE SELLERS SHALL ALSO PROVIDE
CERTAIN SERVICES (AS DEFINED UNDER THE MSA) IN CONNECTION WITH THE PURCHASED
ASSETS PURSUANT TO THE MSA.

 

(G)                                 FEE PARAMETER.  THE FEE GRID HAS BEEN
CALCULATED BASED ON THE PARAMETERS CONTAINED IN THE TABLE IMMEDIATELY BELOW (THE
“FEE PARAMETERS”).  IF, AT ANY TIME, THE ACTUAL VALUES DEVIATE FROM THOSE IN THE
“FORECAST LEVEL” COLUMN BY MORE THAN THE AMOUNT SPECIFIED IN THE “ACCEPTABLE
RANGE” COLUMN, PURCHASER, IN ITS ELECTION, MAY ELECT TO TERMINATE THIS AGREEMENT
IN ACCORDANCE WITH SECTION 11 OR MAY RE-OPEN NEGOTIATIONS REGARDING THE AMOUNT
AND CALCULATION OF THE FINANCING AND SERVICING FEE BY PROVIDING THE SELLER
PARENT WITH NOTICE OF ITS DESIRE TO RE-OPEN NEGOTIATIONS (SUCH NOTICE, THE
“RENEGOTIATION NOTICE”).  EACH OF THE SELLERS AND PURCHASER AGREES TO CONDUCT
SUCH NEGOTIATIONS, IF ANY, IN GOOD FAITH.

 

Parameter

 

Forecast Level

 

Acceptable Range

Receivables and Inventory DSO (including Vendor Receivables)

 

70 days

 

plus 15 days

 

 

 

 

 

Revenue

 

$4,000,000 per Month

 

not less than $2,000,000 per Month averaged over trailing 3-Month period

 

(H)                                 PAYMENT AND SETTLEMENT OF PURCHASE PRICE AND
FINANCE AND SERVICING FEE.

 

(1)                                  ON EACH PAYMENT DATE (A) PURCHASER SHALL
PAY TO THE SELLER PARENT, FOR THE BENEFIT OF THE SELLERS, THE REMAINING PURCHASE
PRICE FOR ALL PURCHASED ASSETS SOLD PURSUANT TO THIS AGREEMENT DURING THE
RELATED MONTH (AFTER DEDUCTING THE AGGREGATE AMOUNT OF ALL ELIGIBLE VENDOR
LIABILITY ASSUMED BY PURCHASER DURING SUCH MONTH) AND (B) THE SELLERS SHALL PAY
TO PURCHASER THE FINANCE AND SERVICING FEE EARNED IN RESPECT OF SUCH MONTH;
PROVIDED, THAT THE PURCHASE PRICE SHALL BE PAYABLE ON SUCH PAYMENT DATE ONLY TO
THE EXTENT THAT PURCHASER HAS RETAINED AND NOT PAID TO THE SELLER PARENT, FOR
THE BENEFIT OF THE SELLERS, AS OF SUCH PAYMENT DATE AND AFTER GIVING EFFECT TO
THE PAYMENT OF SUCH PURCHASE PRICE, AT LEAST $750,000 (OR SUCH LESSER AMOUNT AS
FURTHER SET FORTH IN SCHEDULE II HEREOF) IN AGGREGATE DEFERRED PURCHASE PRICE
(SUCH RETAINED AMOUNT, THE “DEFERRED PURCHASE PRICE”).  ANY DEFERRED PURCHASE
PRICE RETAINED BY PURCHASER SHALL BE PAYABLE TO THE SELLER PARENT, FOR THE
BENEFIT OF THE SELLERS, ON THE EARLIEST TO OCCUR OF (I) THE FINAL LIQUIDATION
DATE, (II) THE DATE ON WHICH THE TERMINATION OPTION IS CONSUMMATED, AND (III)
SUCH EARLIER DATE AS DETERMINED BY PURCHASER IN ITS SOLE DISCRETION.

 

(2)                                  THE PARTIES HEREBY AGREE THAT THE REMAINING
PURCHASE PRICE AND THE FINANCE AND SERVICING FEE FOR ANY MONTH SHALL BE NETTED
AND SETTLED IN U.S. DOLLARS ON THE APPLICABLE PAYMENT DATE.  IN ADDITION, ANY
PAYMENT OF PURCHASE PRICE SHALL BE RECONCILED

 

13

--------------------------------------------------------------------------------


 

PRIOR TO PAYMENT TO DEDUCT ANY OTHER AMOUNTS THEN DUE AND PAYABLE TO PURCHASER
UNDER ANY TRANSACTION DOCUMENT.  ANY NET PAYMENTS TO THE SELLER PARENT OR
PURCHASER SHALL BE MADE BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT OF EITHER PARTY AS SUCH PARTY MAY INDICATE IN A WRITTEN NOTICE DELIVERED
TO THE OTHER FROM TIME TO TIME.

 

(3)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 3(H), BUT SUBJECT TO THE PROVISIONS OF SECTION 11, IN THE EVENT
THAT THIS AGREEMENT IS TERMINATED BY PURCHASER OR THE SELLER PARENT PURSUANT TO
SECTION 11, (A) THE AMOUNT OF THE DEFERRED PURCHASE PRICE PAYABLE TO THE SELLERS
SHALL BE RETAINED BY PURCHASER SO LONG AS ANY AMOUNTS HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT MAY BE DUE AND OWING TO PURCHASER, INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTIONS 3, 8, 9, 11, OR 14 AND (B) THE AMOUNT OF THE
DEFERRED PURCHASE PRICE PAYABLE TO THE SELLERS SHALL BE REDUCED BY ANY SUCH
AMOUNT DUE AND OWING TO PURCHASER HEREUNDER OR UNDER ANY OTHER TRANSACTION
DOCUMENT.  ANY AMOUNT OF THE DEFERRED PURCHASE PRICE REMAINING AFTER ALL AMOUNTS
PAYABLE TO PURCHASER HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT HAVE BEEN
PAID IN FULL IN IMMEDIATELY AVAILABLE FUNDS SHALL BE PROMPTLY PAID TO THE SELLER
PARENT, FOR THE BENEFIT OF THE SELLERS.

 

(4)                                  IF THE SELLER PARENT DISAGREES WITH ANY
AMOUNTS RETAINED OR REDUCED BY PURCHASER PURSUANT TO THIS SECTION 3(H), THE
SELLER PARENT MAY PROVIDE WRITTEN NOTICE TO PURCHASER SETTING FORTH THE DISPUTED
AMOUNT AND THE REASONS FOR SUCH DISPUTE AND PURCHASER SHALL ENTER INTO GOOD
FAITH DISCUSSIONS WITH THE SELLER PARENT TO RESOLVE SUCH DISPUTE.

 

(I)                                     BACKLOG ACCOUNTS.  UPON THE OCCURRENCE
OF THE TERMINATION DATE, PURCHASER, AT ITS SOLE DISCRETION, MAY ELECT TO (I)
PURCHASE ANY OR ALL BACKLOG ACCOUNTS, IN WHICH CASE, ANY SUCH BACKLOG ACCOUNT
SHALL BE DEEMED TO BE A PURCHASED ACCOUNT AND SHALL BE SUBJECT TO THE TERMS
HEREOF NOTWITHSTANDING THE FACT THAT SUCH ACCOUNT SHALL BE CREATED AFTER THE
TERMINATION DATE AND/OR (II) CANCEL ANY OR ALL BACKLOG PURCHASE ORDERS OR CAUSE
TO BE TERMINATED ANY OR ALL TRANSACTION AUTHORIZATIONS (OR THE LIKE) IN
CONNECTION WITH ANY OR ALL BACKLOG PURCHASE ORDERS.

 


4.                                       EFFECTIVENESS; TRUE SALE; DISCLAIMER OF
LIABILITY.  EACH OF THE SELLERS AND PURCHASER AGREE THAT THE SALE AND ASSIGNMENT
OF EACH PURCHASED ASSET PURSUANT HERETO SHALL BE EFFECTED IMMEDIATELY AND
AUTOMATICALLY WITHOUT ANY FURTHER ACT OR ACKNOWLEDGEMENT ON THE PART OF ANY
SELLER, PURCHASER OR ANY OTHER PERSON, BUT SUBJECT TO SECTION 5 BELOW.  EACH OF
THE SELLERS AND PURCHASER FURTHER AGREE THAT THE SALE AND ASSIGNMENT OF THE
PURCHASED ASSETS PURSUANT HERETO IS A SALE AND ASSIGNMENT OF THE PURCHASED
ASSETS FOR VALUABLE CONSIDERATION AND SHALL IN NO EVENT BE CONSTRUED AS A SALE
AND ASSIGNMENT OF THE PURCHASED ASSETS FOR SECURITY.  PURCHASER SHALL HAVE NO
OBLIGATION OR LIABILITY WITH RESPECT TO ANY CONTRACTS OR UNDERLYING OBLIGATIONS
RELATING TO THE PURCHASED ASSETS (EXCEPT FOR ANY ELIGIBLE VENDOR LIABILITY THAT
ARE ASSUMED BY PURCHASER PURSUANT TO SECTION 3(B) ABOVE), AND PURCHASER SHALL
HAVE NO OBLIGATION OR LIABILITY TO ANY OBLIGOR THEREON OR ACCOUNT DEBTOR OR
CUSTOMER OR OTHER CLIENT OF ANY SELLER (INCLUDING ANY OBLIGATIONS TO PERFORM ANY
OF THE OBLIGATIONS OF ANY SELLER UNDER OR IN RESPECT OF CONTRACTS OR OTHER
UNDERLYING OBLIGATIONS RELATING TO THE PURCHASED ASSETS).  THE ASSUMPTION OF ANY
SUCH OBLIGATION OR LIABILITY BY PURCHASER IS EXPRESSLY DISCLAIMED.

 

14

--------------------------------------------------------------------------------


 


5.                                       CONDITIONS PRECEDENT.


 

(A)                                  EFFECTIVENESS OF THIS AGREEMENT.  THE
EFFECTIVENESS OF THIS AGREEMENT IS SUBJECT TO THE SATISFACTION OF ALL OF THE
CONDITIONS SET FORTH BELOW:

 

(1)                                  PURCHASER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER, THE DULY EXECUTED TRANSACTION DOCUMENTS AND
ALL OTHER DOCUMENTS, INSTRUMENTS, INFORMATION, AGREEMENTS, NOTES, GUARANTEES,
CERTIFICATES, ORDERS, AUTHORIZATIONS, FINANCING STATEMENTS, MORTGAGES AND OTHER
DOCUMENTS WHICH PURCHASER MAY REASONABLY REQUEST.

 

(2)                                  PURCHASER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER, OFFICER’S CERTIFICATES FROM EACH SELLER
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH SELLER, THE
AUTHORIZATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE INCUMBENCY OF THE
OFFICERS OF EACH SELLER.

 

(3)                                  THE REPRESENTATIONS AND WARRANTIES OF SUCH
SELLER SET FORTH IN SECTION 6 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF.  PURCHASER SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE
FROM EACH SELLER CONFIRMING THE FOREGOING.

 

(4)                                  PURCHASER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER, ALL INFORMATION WHICH PURCHASER HAS
REASONABLY REQUESTED TO CONDUCT ITS DUE DILIGENCE ON THE SELLERS.

 

(5)                                  PURCHASER SHALL HAVE RECEIVED THE RESULTS
OF LIEN SEARCHES FOR EACH OF THE SELLERS IN ALL JURISDICTIONS AS PURCHASER SHALL
REASONABLY REQUEST.

 

(6)                                  EXCEPT AS SET FORTH IN THE SCHEDULE OF
EXCEPTIONS, THERE SHALL NOT BE PENDING OR, TO THE BEST KNOWLEDGE OF ANY SELLER,
THREATENED, ANY LITIGATION, ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING,
PETITION, GOVERNMENTAL INVESTIGATION, OR ARBITRATION BY, AGAINST, OR AFFECTING
ANY SELLER OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY SELLER OR ANY OF
ITS SUBSIDIARIES THAT HAS NOT BEEN DISCLOSED BY THE SELLERS TO PURCHASER IN
WRITING, AND THERE SHALL HAVE OCCURRED NO DEVELOPMENT IN ANY SUCH ACTION,
CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION,
OR ARBITRATION THAT, IN PURCHASER’S OPINION, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(7)                                  EACH OF THE SELLERS SHALL HAVE RECEIVED ALL
REQUISITE GOVERNMENTAL AND THIRD PARTY APPROVALS AND CONSENTS, IF ANY, NECESSARY
FOR THE SELLERS TO ENTER INTO AND PERFORM THEIR OBLIGATIONS UNDER THIS
AGREEMENT, ALL SATISFACTORY IN FORM AND SUBSTANCE TO PURCHASER.

 

(8)                                  PURCHASER SHALL HAVE A RECEIVED AN OPINION
OF COUNSEL OF THE SELLERS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PURCHASER.

 

(B)                                 PURCHASES.  THE OBLIGATION OF PURCHASER TO
PURCHASE PURCHASED ASSETS ON ANY PURCHASE DATE SHALL BE SUBJECT TO THE
SATISFACTION OF ALL OF THE CONDITIONS SET FORTH BELOW:

 

15

--------------------------------------------------------------------------------


 

(1)                                  PURCHASER SHALL HAVE RECEIVED A DULY
AUTHENTICATED PURCHASE SUPPLEMENT.

 

(2)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS SHALL BE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE APPLICABLE PURCHASE DATE
(EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO
AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE
BEEN TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
EARLIER DATE).

 

(3)                                  EACH OF THE SELLERS SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL AGREEMENTS REQUIRED OF SUCH SELLER UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

(4)                                  EXCEPT AS SET FORTH IN THE SCHEDULE OF
EXCEPTIONS, THERE SHALL NOT BE PENDING OR, TO THE BEST KNOWLEDGE OF ANY SELLER,
THREATENED, ANY LITIGATION, ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING,
PETITION, GOVERNMENTAL INVESTIGATION, OR ARBITRATION BY, AGAINST, OR AFFECTING
ANY SELLER OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY SELLER OR ANY OF
ITS SUBSIDIARIES THAT HAS NOT BEEN DISCLOSED BY THE SELLERS IN WRITING TO
PURCHASER, AND THERE SHALL HAVE OCCURRED NO DEVELOPMENT IN ANY SUCH ACTION,
CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION,
OR ARBITRATION THAT, IN PURCHASER’S COMMERCIALLY REASONABLE JUDGMENT, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(5)                                  EACH OF THE SELLERS SHALL HAVE RECEIVED ALL
REQUISITE GOVERNMENTAL AND THIRD PARTY APPROVALS AND CONSENTS, IF ANY, ALL
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO PURCHASER.

 


6.                                       REPRESENTATIONS AND WARRANTIES OF THE
SELLERS.  EXCEPT AS SET FORTH IN THE SCHEDULE OF EXCEPTIONS, EACH OF THE SELLERS
REPRESENTS AND WARRANTS TO PURCHASER THE FOLLOWING:


 

(A)                                  CORPORATE EXISTENCE AND POWER.  EACH OF THE
SELLERS IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION AND HAS ALL CORPORATE
POWER AND ALL MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS REQUIRED TO CARRY ON ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS NOW CONDUCTED AND EACH SUCH SELLER IS DULY QUALIFIED TO DO BUSINESS
IN, AND IS IN GOOD STANDING IN, EVERY OTHER JURISDICTION IN WHICH THE NATURE OF
ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE THE FAILURE TO HAVE
SUCH ITEMS OR TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 

(B)                                 AUTHORIZATION AND CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE SELLERS OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY IS WITHIN ITS CORPORATE
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, REQUIRE NO
ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL ENTITY OR OFFICIAL
THEREOF (EXCEPT FOR UCC FINANCING STATEMENTS), AND DO NOT CONTRAVENE, OR
CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW, RULE OR REGULATION
OR OF THE CERTIFICATE OF INCORPORATION OF SUCH SELLER OR OF ANY AGREEMENT,
JUDGMENT, INJUNCTION, ORDER, WRIT, DECREE OR

 

16

--------------------------------------------------------------------------------


 

other instrument binding upon the Seller or result in the creation or imposition
of any adverse lien or encumbrance on the assets of any Seller.

 

(C)                                  LEGAL PROCEEDINGS.  THERE ARE NO JUDGMENTS
OUTSTANDING, AGAINST, OR AFFECTING ANY OF THE PROPERTY OF ANY SELLER NOR IS
THERE ANY ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION,
GOVERNMENTAL INVESTIGATION, OR ARBITRATION NOW PENDING OR, TO THE BEST OF EACH
SELLER’S KNOWLEDGE AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING A SELLER
OR ANY OF ITS PROPERTY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NO SELLER HAS RECEIVED ANY OPINION OR MEMORANDUM OR
LEGAL ADVICE FROM LEGAL COUNSEL TO THE EFFECT THAT A SELLER IS EXPOSED TO ANY
LIABILITY OR DISADVANTAGE WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE SELLERS IS IN VIOLATION OF ANY MATERIAL
ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL ENTITY.

 

(D)                                 ENFORCEABILITY.  EACH OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF EACH OF THE SELLERS,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY.

 

(E)                                  GOOD TITLE.  EACH OF THE SELLERS HAS GOOD
AND MARKETABLE TITLE TO THE PURCHASED ASSETS, FREE AND CLEAR OF ALL LIENS,
SECURITY INTERESTS OR RESTRICTIONS ON TRANSFER.  UPON EACH SALE, PURCHASER SHALL
ACQUIRE A VALID OWNERSHIP INTEREST IN EACH PURCHASED ASSET FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS OR RESTRICTIONS ON TRANSFER (EXCEPT AS CREATED BY
PURCHASER).

 

(F)                                    LOCATION OF BOOKS AND RECORDS.  ALL BOOKS
AND RECORDS PERTAINING TO THE PURCHASED ASSETS OWNED BY ANY SELLER SHALL BE
MAINTAINED SOLELY AND EXCLUSIVELY AT THE ADDRESSES SET FORTH ON SCHEDULE III
HEREOF AND NO SUCH BOOKS AND RECORDS SHALL BE MOVED OR TRANSFERRED WITHOUT
GIVING PURCHASER THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE.

 

(G)                                 NO DEFAULT.  NO SELLER IS IN DEFAULT IN THE
PERFORMANCE, OBSERVANCE, OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS, OR
CONDITIONS CONTAINED IN ANY OF SUCH SELLER’S OBLIGATIONS UNDER ANY CONTRACT OR
PURCHASED ASSET, EXCEPT FOR ANY SUCH DEFAULT THAT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NO CONDITION EXISTS THAT, WITH
THE GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A
DEFAULT UNDER ANY CONTRACT OR PURCHASED ASSET.

 

(H)                                 NO VIOLATION OF LAWS.  NO SELLER IS IN
VIOLATION OF ANY LAW, ORDINANCE, RULE, REGULATION, ORDER, POLICY, GUIDELINE, OR
OTHER REQUIREMENT OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY
OR AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF SUCH SELLER’S
BUSINESS OR THE OWNERSHIP OF SUCH SELLER’S PROPERTIES, INCLUDING, WITHOUT
LIMITATION, ANY VIOLATION RELATING TO ANY USE, RELEASE, STORAGE, TRANSPORT, OR
DISPOSAL OF ANY HAZARDOUS MATERIAL, WHICH VIOLATION WOULD SUBJECT ANY SELLER OR
ANY OF ITS OFFICERS TO CRIMINAL LIABILITY OR HAVE A MATERIAL ADVERSE EFFECT ON A
SELLER’S BUSINESS OR OPERATIONS AND NO SUCH VIOLATION HAS BEEN ALLEGED.

 

(I)                                     DISCLOSURE; ACCURACY OF INFORMATION. 
ALL INFORMATION FURNISHED TO PURCHASER BY OR ON BEHALF OF ANY SELLER CONCERNING
THE PURCHASED ASSETS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, THE PROCEEDS THEREOF, EACH SELLER’S FINANCIAL

 

17

--------------------------------------------------------------------------------


 

CONDITION OR OTHERWISE, IS AND WILL BE COMPLETE, ACCURATE, AND CORRECT IN ALL
MATERIAL RESPECTS AT THE TIME THE SAME IS FURNISHED.  THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS CONTAINED IN THE TRANSACTION DOCUMENTS AND THE
INFORMATION CONTAINED IN THE OTHER DOCUMENTS, CERTIFICATES AND WRITTEN
STATEMENTS FURNISHED TO PURCHASER BY OR ON BEHALF OF ANY SELLER FOR USE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, WHEN TAKEN TOGETHER, DO NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF
THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.  THERE IS NO FACT KNOWN TO ANY
SELLER (OTHER THAN MATTERS OF A GENERAL ECONOMIC NATURE) THAT HAS HAD, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT AND THAT HAS NOT
BEEN DISCLOSED HEREIN OR IN SUCH OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS
FURNISHED TO PURCHASER FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.  ANY PROJECTIONS FURNISHED TO
PURCHASER BY OR ON BEHALF OF ANY SELLER ARE BASED UPON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY THE SELLERS TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY PURCHASER THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE
VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.

 

(J)                                     NO BULK SALES.  NO TRANSACTION
CONTEMPLATED HEREBY REQUIRES COMPLIANCE WITH ANY BULK SALES ACT OR SIMILAR LAW.

 

(K)                                  PREFERENCE; VOIDABILITY.  PURCHASER HAS
GIVEN REASONABLY EQUIVALENT VALUE TO THE APPLICABLE SELLER IN CONSIDERATION FOR
THE SALE TO PURCHASER OF THE PURCHASED ASSETS BY THE APPLICABLE SELLER, AND EACH
SUCH SALE HAS NOT BEEN MADE FOR OR ON ACCOUNT OF AN ANTECEDENT DEBT OWED BY THE
APPLICABLE SELLER TO PURCHASER.

 

(L)                                     USE OF PROCEEDS.  NO PROCEEDS OF ANY
SALE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT SHALL BE USED BY ANY
SELLER TO ACQUIRE ANY SECURITY IN ANY TRANSACTION WHICH IS SUBJECT TO SECTION 12
OF THE EXCHANGE ACT OR FOR ANY PURPOSE THAT VIOLATES ANY APPLICABLE LAW, RULE OR
REGULATION, INCLUDING REGULATION U OF THE FEDERAL RESERVE BOARD.

 

(M)                               PURCHASED ASSETS FROM ENTITIES IN GOOD
STANDING.  EACH OF THE PURCHASED ASSETS ARE ORIGINATED OR CREATED BY A SELLER
(OR SUBSIDIARY OR AFFILIATE THEREOF) THAT IS IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS INCORPORATION AND EVERY OTHER JURISDICTION IN WHICH THE NATURE
OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED OR IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 

(N)                                 CONTINUING REPRESENTATIONS.  ALL
REPRESENTATIONS, AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT AS OF THE DATE HEREOF AND SHALL BE DEEMED CONTINUING.

 


7.                                       COVENANTS OF THE SELLERS.  AT ALL TIMES
FROM THE DATE HEREOF TO THE EARLIER OF THE FINAL LIQUIDATION DATE AND THE DATE
ON WHICH THE TERMINATION OPTION IS CONSUMMATED:


 

(A)                                  CONDUCT OF BUSINESS.  EACH OF THE SELLERS
SHALL DO ALL THINGS NECESSARY TO REMAIN DULY INCORPORATED, VALIDLY EXISTING AND
IN GOOD STANDING AS A DOMESTIC CORPORATION IN ITS JURISDICTION OF INCORPORATION
AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED EXCEPT WHERE THE FAILURE TO DO
SO WOULD NOT HAVE A

 

18

--------------------------------------------------------------------------------


 

material adverse effect on the ability of the applicable Seller to perform their
respective obligations hereunder.

 

(B)                                 COMPLIANCE WITH LAWS.  EACH OF THE SELLERS
SHALL COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS,
INJUNCTIONS, DECREES OR AWARDS TO WHICH IT OR ITS RESPECTIVE PROPERTIES MAY BE
SUBJECT, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.

 

(C)                                  COMPLIANCE WITH CONTRACTS.  EACH OF THE
SELLERS SHALL TIMELY AND FULLY PERFORM AND COMPLY WITH ALL MATERIAL PROVISIONS,
COVENANTS AND OTHER PROMISES REQUIRED TO BE OBSERVED BY THE APPLICABLE SELLER
UNDER THE CONTRACTS.

 

(D)                                 SALE TREATMENT.  EACH OF THE SELLERS SHALL
TREAT THE PURCHASES UNDER THIS AGREEMENT FOR ALL PURPOSES AS SALES AND TO THE
EXTENT ANY SUCH REPORTING IS REQUIRED, SHALL REPORT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ON ALL RELEVANT BOOKS, RECORDS, FINANCIAL
STATEMENTS AND OTHER APPLICABLE DOCUMENTS AS A SALE OF PURCHASED ASSETS TO
PURCHASER.

 

(E)                                  OWNERSHIP INTEREST.  EACH OF THE SELLERS
SHALL, AT ITS EXPENSE, TAKE ALL ACTION NECESSARY OR DESIRABLE TO ESTABLISH AND
MAINTAIN A VALID AND ENFORCEABLE OWNERSHIP INTEREST IN THE PURCHASED ASSETS,
FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS OR RESTRICTIONS ON TRANSFER
(EXCEPT AS CREATED BY PURCHASER), IN FAVOR OF PURCHASER (OR ITS ASSIGNEE,
INCLUDING ANY PURCHASER SENIOR CREDITOR), INCLUDING TAKING SUCH ACTION TO
PERFECT, PROTECT OR MORE FULLY EVIDENCE THE INTEREST OF PURCHASER (OR ITS
ASSIGNEE, INCLUDING ANY PURCHASER SENIOR CREDITOR), AS PURCHASER MAY REASONABLY
REQUEST.

 

(F)                                    NO SALES, LIENS, ETC.  NO SELLER SHALL
SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR OTHERWISE DISPOSE OF, OR
CREATE OR SUFFER TO EXIST ANY LIENS, SECURITY INTERESTS OR RESTRICTIONS ON
TRANSFER UPON (INCLUDING THE FILING OF ANY FINANCING STATEMENT) OR WITH RESPECT
TO (I) ANY OF THE PURCHASED ASSETS, OR (II) THE LOCKBOX ACCOUNT, EXCEPT AS
CREATED BY PURCHASER OR AS EXPRESSLY SET FORTH IN THE LOCKBOX AGREEMENT.

 

(G)                                 NO EXTENSION OR AMENDMENT OF PURCHASED
ACCOUNTS.  NO SELLER SHALL EXTEND, AMEND OR OTHERWISE MODIFY THE TERMS OF ANY
PURCHASED ACCOUNTS, OR AMEND, MODIFY OR WAIVE TERMS OR CONDITIONS OF THE
CONTRACT RELATED THERETO, WHICH EXTENSION, AMENDMENT OR MODIFICATION WOULD
MATERIALLY ADVERSELY AFFECT THE COLLECTIBILITY THEREOF.

 

(H)                                 CHANGE IN PAYMENT INSTRUCTIONS; LOCKBOX
ACCOUNT.  NO SELLER SHALL MAKE ANY CHANGE IN ITS INSTRUCTIONS TO ACCOUNT DEBTORS
REGARDING PAYMENTS (INCLUDING WITH RESPECT TO RECEIVABLES THAT ARE NOT PURCHASED
ACCOUNTS) TO BE MADE TO THE LOCKBOX ACCOUNT, UNLESS SUCH INSTRUCTIONS ARE MADE
AT THE WRITTEN REQUEST OF OR WITH THE WRITTEN CONSENT OF PURCHASER.  NO SELLER
SHALL MAINTAIN ANY LOCKBOX OR OTHER COLLECTION ACCOUNT OTHER THAN THE LOCKBOX
ACCOUNT.  IF THE TERMINATION DATE OCCURS, NO SELLER SHALL ESTABLISH A NEW
LOCKBOX OR OTHER COLLECTION ACCOUNT OR ENTER INTO A NEW LOCKBOX AGREEMENT UNTIL
THE EARLIEST TO OCCUR OF (I) THE FINAL LIQUIDATION DATE, (II) THE DATE ON WHICH
THE TERMINATION OPTION IS CONSUMMATED, AND (III) SUCH EARLIER DATE AS DETERMINED
BY PURCHASER IN ITS SOLD DISCRETION.

 

(I)                                     CHANGE IN NAME OR ORGANIZATION.  NO
SELLER SHALL CHANGE ITS NAME, IDENTITY, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, ORGANIZATIONAL STRUCTURE OR THE LOCATION

 

19

--------------------------------------------------------------------------------


 

OF ITS CHIEF EXECUTIVE OFFICE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE OF ANY SUCH CHANGE THE APPLICABLE SELLER NOTIFIES PURCHASER OF
SUCH CHANGE AND DELIVERS TO PURCHASER SUCH DOCUMENTS, INSTRUMENTS OR AGREEMENTS,
EXECUTED BY THE APPLICABLE SELLER AS ARE NECESSARY TO REFLECT SUCH CHANGE AND TO
CONTINUE THE PERFECTION OF PURCHASER’S OWNERSHIP INTERESTS IN THE PURCHASED
ASSETS.

 

(J)                                     NOTICE OF CHANGE OF CONTROL.  THE SELLER
PARENT SHALL PROMPTLY (AND IN ANY EVENT AT LEAST TWENTY (20) BUSINESS DAYS PRIOR
THE EFFECTIVENESS OF ANY SUCH CHANGE OF CONTROL) PROVIDE PURCHASER WITH WRITTEN
NOTICE OF ANY PROPOSED CHANGE OF CONTROL; PROVIDED, THAT, IN THE EVENT SUCH
PROPOSED CHANGE OF CONTROL IS SUBJECT TO ANY CONFIDENTIALITY RESTRICTIONS,
PURCHASER WILL AGREE TO BE BOUND BY SUCH RESTRICTIONS.

 

(K)                                  INTERCREDITOR AGREEMENT.  THE SELLERS
HEREBY COVENANT AND AGREE THAT PRIOR TO ANY SELLER ENTERING INTO ANY SECURED
FINANCING ARRANGEMENT WITH A LENDER PURSUANT TO WHICH ANY SELLER GRANTS A
SECURITY INTEREST THAT COVERS ASSETS OF THE SAME TYPE AS THE PURCHASED ASSETS,
THE SELLERS SHALL DELIVER TO PURCHASER A DULY EXECUTED INTERCREDITOR AGREEMENT
OR OTHER AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER.

 

(L)                                     SALES TAX.  THE SELLERS SHALL BE SOLELY
LIABLE FOR THE PAYMENT OF, AND SHALL PROMPTLY PAY WHEN DUE, ALL SALES TAXES
RESULTING FROM THE SALES OF EQUIPMENT GIVING RISE TO THE PURCHASED ASSETS.  THE
SELLERS SHALL BE SOLELY LIABLE FOR THE COST AND EXPENSE OF FILING ALL SUCH TAX
RETURNS.

 

(m)                               No Sales from Entities Not in Good Standing. 
The Sellers hereby covenant and agree that they shall not sell any Purchased
Assets to Purchaser that is originated or created by an entity that is not in
good standing good standing under the laws of the state of its incorporation or
any other jurisdiction in which the nature of its business requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 


8.                                       BREACH OF REPRESENTATION, WARRANTY OR
COVENANT; REMEDY.  IF ANY SELLER BREACHES ANY REPRESENTATION, WARRANTY OR
COVENANT SET FORTH IN SECTION 6 OR 7 HEREOF IN RESPECT OF ANY PURCHASED ACCOUNT,
THE SELLERS SHALL PROMPTLY UPON PURCHASER’S WRITTEN REQUEST (AND, IN ANY EVENT,
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT THEREOF) PURCHASE FROM PURCHASER
SUCH PURCHASED ACCOUNT AT A REPURCHASE PRICE EQUAL TO THE OUTSTANDING FACE
AMOUNT OF SUCH PURCHASED ACCOUNT.


 


9.                                       REPURCHASE OBLIGATION.  THE SELLERS
IRREVOCABLY AGREE THAT, PROMPTLY UPON PURCHASER’S WRITTEN REQUEST (AND, IN ANY
EVENT, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT THEREOF), THEY SHALL PURCHASE
FROM PURCHASER:


 

(a)                                  Purchased Accounts at a purchase price
equal to the outstanding face amount of such Purchased Account if (i) the
Account debtor thereunder was not an Eligible Obligor on the date the Account
was created or (ii) the Account was not an Eligible Account on the date the
Account was created or (iii) the purchase order for the related Equipment was
not an Eligible Purchase Order on the date the purchase order was made or (iv)
such Account remains uncollected after one hundred and fifty (150) days from the
date of invoice;

 

20

--------------------------------------------------------------------------------


 

(b)                                 vendor receivables resulting from special
bids or Equipment returns that the vendor rejects as non-valid claims, in each
case, related to the Purchased Accounts, at a purchase price equal to the
outstanding face amount thereof; or

 

(c)                                  debit balances owing by any Equipment
vendor in respect of any Eligible Vendor Liability which remains uncollected
after one hundred and fifty (150) days from the date of the Eligible Purchase
Order, at a purchase price equal to the outstanding face amount thereof; or

 

(d)                                 any Equipment, the sale of which created a
Purchased Account, returned by an Account debtor that the Sellers or Purchaser
are unable to return to a vendor at a purchase price equal to the outstanding
face amount of the related Eligible Vendor Liability;

 

provided, however, that no Seller shall have an obligation to repurchase any
Purchased Account or Equipment pursuant to this Section 9 until the date which
is one hundred and fifty (150) days after the invoice date for such Purchased
Account or Equipment; provided, further, that in no case shall any Seller have
any obligation to repurchase any Purchased Account or Equipment pursuant to this
Agreement solely as a result of the financial inability of the Account debtor to
pay (as opposed to the unwillingness to pay) for the purchase of such
Equipment.  Purchaser shall give the Seller Parent thirty (30) days’ notice of
invoices to be repurchased.  Notwithstanding anything to the contrary contained
herein, the Sellers shall be obligated to immediately repurchase (but in no
event later than fifteen (15) days after receipt of notice from Purchaser) any
Purchased Account pursuant to this Section 9 with respect to Accounts which, at
the time of the relevant transaction, any Seller knew, or reasonably should have
known, that (x) the Account debtor thereunder was not an Eligible Obligor on the
date the Account was created or (y) the Account was not an Eligible Account on
the date the Account was created or (z) the purchase order for the related
Equipment was not an Eligible Purchase Order on the date the purchase order was
issued.

 


10.                                 GRANT OF SECURITY INTEREST.  NOTWITHSTANDING
THE EXPRESS INTENT OF THE PARTIES HERETO, IF THE PURCHASE AND SALE OF THE
PURCHASED ASSETS UNDER THIS AGREEMENT IS HELD OR DEEMED NOT TO BE A SALE UNDER
APPLICABLE LAW OR IS HELD OR DEEMED TO BE A PLEDGE OF SECURITY FOR A LOAN, IN
SUCH EVENT, (A) EACH OF THE SELLERS SHALL BE DEEMED TO HAVE GRANTED AND DOES
HEREBY GRANT TO PURCHASER A FIRST PRIORITY SECURITY INTEREST IN THE ENTIRE
RIGHT, TITLE AND INTEREST OF SUCH SELLER IN, TO AND UNDER ALL PURCHASED ASSETS
AND ALL PROCEEDS THEREOF AS COLLATERAL SECURITY FOR ALL OBLIGATIONS OF THE
SELLERS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND (B) THIS
AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW.  EACH OF
THE SELLERS HEREBY AUTHORIZES PURCHASER TO FILE ANY UCC FINANCING STATEMENTS OR
CONTINUATION STATEMENTS IN ANY JURISDICTION AS PURCHASER MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO PERFECT AND MAINTAIN THE INTERESTS OF PURCHASER IN THE
PURCHASED ASSETS.


 


11.                                 TERMINATION.


 

(A)                                  TERM.  SUBJECT TO SECTIONS 3(G), 11(B),
11(C) AND 11(D) HEREOF, THE TERM OF THIS AGREEMENT SHALL BE THREE (3) YEARS FROM
THE DATE HEREOF; PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL AUTOMATICALLY BE
EXTENDED FOR ADDITIONAL PERIODS OF ONE YEAR UNLESS THIS AGREEMENT HAS BEEN
TERMINATED EARLIER AS PROVIDED UNDER SECTIONS 3(G) OR 11.

 

21

--------------------------------------------------------------------------------


 

(B)                                 PURCHASER TERMINATION.  PURCHASER SHALL HAVE
THE RIGHT TO TERMINATE THIS AGREEMENT UPON THE OCCURRENCE OF ONE OF THE
FOLLOWING EVENTS (AND THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE
OCCURRENCE OF THE EVENT SET FORTH IN CLAUSE (3) BELOW) (EACH, A “TERMINATION
EVENT”):

 

(1)                                  THE TERMINATION OF THE MSA;

 

(2)                                  ANY SELLER SHALL DEFAULT IN THE PERFORMANCE
OF ANY OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR THIRTY (30)
DAYS AFTER THE EARLIER OF (X) WRITTEN NOTICE OF SUCH DEFAULT HAS BEEN DELIVERED
BY PURCHASER TO THE SELLER PARENT AND (Y) THE DATE UPON WHICH ANY SELLER HAS
KNOWLEDGE OF SUCH DEFAULT;

 

(3)                                  A BANKRUPTCY EVENT SHALL HAVE OCCURRED WITH
RESPECT TO ANY SELLER OR IS LIKELY TO OCCUR, IN THE REASONABLE JUDGMENT OF
PURCHASER;

 

(4)                                  THE SELLER PARENT PROVIDES NOTICE TO
PURCHASER OF A PROPOSED CHANGE OF CONTROL UNDER SECTION 7(J) HERETO AND
PURCHASER, WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF SUCH NOTICE, PROVIDES
WRITTEN NOTICE TO THE SELLER PARENT THAT IT DOES NOT CONSENT TO THE PROPOSED
CHANGE OF CONTROL, IN WHICH CASE, THIS AGREEMENT WILL TERMINATE UPON THE
EFFECTIVE DATE OF SUCH PROPOSED CHANGE OF CONTROL OR SUCH EARLIER DATE AS AGREED
TO BETWEEN THE SELLER PARENT AND PURCHASER.  THE SELLER PARENT AGREES TO PROVIDE
PURCHASER ALL INFORMATION PURCHASER SHALL REASONABLY REQUEST TO EVALUATE SUCH
PROPOSED CHANGE OF CONTROL INCLUDING, BUT NOT LIMITED TO, PURCHASE AGREEMENTS,
FINANCING COMMITMENTS AND FINANCIAL PROJECTIONS;

 

(5)                                  ANY EVENT OR CONDITION OCCURS WHICH RESULTS
IN THE ACCELERATION OF THE MATURITY OF THE SENIOR SECURED INDEBTEDNESS OF ANY
SELLER (EXCEPT FOR THE INDEBTEDNESS SET FORTH ON THE SCHEDULE OF EXCEPTIONS) OR
ENABLES THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS TO ACCELERATE THE MATURITY
THEREOF;

 

(6)                                  THE PURCHASER SENIOR CREDITOR TERMINATES
THE PURCHASER SENIOR CREDIT AGREEMENT OR ANY FINANCING AGREEMENT OR A DEFAULT
OTHERWISE OCCURS THEREUNDER WHICH DEFAULT IS NOT CURED OR WAIVED;

 

(7)                                  THE SELLERS ARE UNABLE TO OPERATE WITHIN
THE FEE PARAMETERS AS SET FORTH IN SECTION 3(G), AND SUCH INABILITY CONTINUES
FOR A PERIOD OF FIFTEEN (15) CONSECUTIVE DAYS;

 

(8)                                  THE OCCURRENCE OF ANY OF THE FOLLOWING: 
(I) THE OCCURRENCE OF ANY EVENT THAT HAS A MATERIAL ADVERSE EFFECT; OR (II) A
MATERIAL IMPAIRMENT OF THE ABILITY OF ANY SELLER TO PERFORM UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS; OR

 

(9)                                  ANY OF THE REPRESENTATIONS OR WARRANTIES
MADE BY ANY SELLER IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL BE
UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE.

 

22

--------------------------------------------------------------------------------


 

(C)                                  TERMINATION BY PRIOR NOTICE.  THE SELLERS,
ON THE ONE HAND, AND PURCHASER, ON THE OTHER HAND, SHALL EACH HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AT ANY TIME FOR ANY REASON UPON ONE HUNDRED TWENTY
(120) DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY.

 

(D)                                 SELLERS TERMINATION.  THE SELLERS SHALL HAVE
THE RIGHT TO TERMINATE THIS AGREEMENT, WITHOUT PENALTY UNDER SECTION 11(E) OR
FURTHER NOTICE, UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

 

(1)                                  PURCHASER SHALL DEFAULT IN THE PERFORMANCE
OF ANY OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF SUCH DEFAULT HAS BEEN DELIVERED BY THE SELLER PARENT TO
PURCHASER; OR

 

(2)                                  A BANKRUPTCY EVENT SHALL HAVE OCCURRED WITH
RESPECT TO PURCHASER.

 

(E)                                  TERMINATION FEE.  IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED (I) BY PURCHASER PURSUANT TO SECTION 3(G) OR SECTIONS
11(B)(1), (2), (3), (4), (7), (8) OR (9) OR (II) BY THE SELLERS PURSUANT TO
SECTION 11(C), THE SELLERS SHALL IMMEDIATELY PAY PURCHASER A TERMINATION FEE
OF:  (X) $500,000 TO THE EXTENT THE TERMINATION DATE OCCURS ON OR PRIOR TO THE
FIRST ANNIVERSARY OF THE DATE HEREOF, (Y) $400,000 TO THE EXTENT THE TERMINATION
DATE OCCURS AFTER THE FIRST ANNIVERSARY OF THE DATE HEREOF AND ON OR PRIOR TO
THE SECOND ANNIVERSARY OF THE DATE HEREOF, AND (Z) $300,000 TO THE EXTENT THE
TERMINATION DATE OCCURS AFTER THE SECOND ANNIVERSARY OF THE DATE HEREOF AND ON
OR PRIOR TO THE THIRD ANNIVERSARY OF THE DATE HEREOF (SUCH FEE, THE “TERMINATION
FEE”).

 

(F)                                    SURVIVAL OF TERMS.  THE PROVISIONS OF
SECTIONS 3(D), 3(E), 3(F), 3(H), 4, 6, 8, 9, 10, 11, 13, 14 AND 15 OF THIS
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  THE PROVISIONS OF
SECTION 7 OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
UNTIL THE EARLIER OF THE FINAL LIQUIDATION DATE AND THE DATE ON WHICH THE
TERMINATION OPTION IS CONSUMMATED.

 

(G)                                 TERMINATION OPTION.  UPON THE OCCURRENCE OF
THE TERMINATION DATE, PURCHASER SHALL HAVE NO FURTHER OBLIGATION TO PURCHASE
ACCOUNTS OR TO PROVIDE ANY PRODUCT FINANCING, VENDOR SERVICES OR OTHERWISE UNDER
SECTION 3 OF THIS AGREEMENT.  SUBJECT TO THE REMAINDER OF THIS SECTION 11(G),
THE SELLER PARENT SHALL HAVE THE OPTION, AT ITS SOLE DISCRETION (SUCH OPTION,
THE “TERMINATION OPTION”) AND AT ITS SOLE EXPENSE, FOR TEN (10) BUSINESS DAYS
AFTER THE DATE OF THE TERMINATION OF THIS AGREEMENT, TO PURCHASE FROM PURCHASER
(TO THE EXTENT OWNED BY PURCHASER) ALL, BUT NOT LESS THAN ALL, OF BOTH OF
(I) THE OUTSTANDING PURCHASED ASSETS AT A PURCHASE PRICE EQUAL TO THE SUM OF (Y)
THE AGGREGATE ELIGIBLE VENDOR LIABILITY ASSUMED BY PURCHASER IN RESPECT OF SUCH
PURCHASED ASSETS AND (Z) THE FINANCE AND SERVICING FEE ATTRIBUTABLE TO SUCH
PURCHASED ASSETS, AND (II) THE OUTSTANDING ACCOUNTS PURCHASED BY PURCHASER UNDER
THE ASSET PURCHASE AGREEMENT AT A PURCHASE PRICE EQUAL TO THE BOOK VALUE (NET OF
RESERVES) OF SUCH OUTSTANDING ACCOUNTS LESS THE AMOUNT OF ANY ACCRUED AND UNPAID
SERVICING FEE (AS DEFINED IN THE MSA).  FOR THE AVOIDANCE OF DOUBT, TO THE
EXTENT PURCHASER ELECTS TO PURCHASE A BACKLOG ACCOUNT PURSUANT TO
SECTION 3(I) HEREOF, SUCH BACKLOG ACCOUNT SHALL BE DEEMED TO BE A PURCHASED
ACCOUNT AND SHALL BE PURCHASED BY THE SELLER PARENT AT THE PURCHASE PRICE SET
FORTH IN CLAUSE (I) ABOVE TO THE EXTENT THE TERMINATION OPTION IS EXERCISED. 
PURCHASER’S

 

23

--------------------------------------------------------------------------------


 

OBLIGATION TO CONSUMMATE THE TERMINATION OPTION IS SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT:

 

(1)                                  PURCHASER SHALL HAVE RECEIVED DULY EXECUTED
DOCUMENTS GOVERNING THE TERMINATION OPTION, WHICH DOCUMENTS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER IN ITS SOLE DISCRETION AND IN ANY EVENT
SHALL STATE THAT (Y) ANY SUCH PURCHASE SHALL BE WITHOUT RECOURSE TO PURCHASER
AND (Z) PURCHASER DISCLAIMS ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY
SUCH PROPERTY, AS WELL AS THE EXISTENCE (OR NOT) OF ANY LIENS, ENCUMBRANCES OR
RESTRICTIONS ON TRANSFERABILITY ON OR WITH RESPECT TO SUCH PROPERTY IN FAVOR OF
ANY ENTITY OTHER THAN PURCHASER OR ITS LENDERS;

 

(2)                                  PURCHASER SHALL HAVE RECEIVED ALL NECESSARY
CONSENTS, PAYOFF LETTERS, LIEN RELEASES AND TERMINATION STATEMENTS FROM ITS
CREDITORS PERMITTING IT TO CONSUMMATE THE TERMINATION OPTION;

 

(3)                                  PURCHASER SHALL HAVE RECEIVED IN
IMMEDIATELY AVAILABLE FUNDS THE PURCHASE PRICE FOR THE TERMINATION OPTION AND
ALL FEES AND COSTS (INCLUDING ATTORNEY’S FEES) INCURRED BY PURCHASER IN
CONNECTION WITH THE TERMINATION OPTION;

 

(4)                                  NO ACTION, SUIT, OR PROCEEDING SHALL BE
PENDING OR THREATENED BEFORE ANY COURT OR QUASI-JUDICIAL OR ADMINISTRATIVE
AGENCY OF ANY FEDERAL, STATE, LOCAL, OR FOREIGN JURISDICTION OR BEFORE ANY
ARBITRATOR WHEREIN AN UNFAVORABLE INJUNCTION, JUDGMENT, ORDER, DECREE, RULING,
OR CHARGE WOULD (Y) PREVENT CONSUMMATION OF THE TERMINATION OPTION OR (Z) CAUSE
THE TERMINATION OPTION TO BE RESCINDED FOLLOWING CONSUMMATION; AND

 

(5)                                  PURCHASER SHALL HAVE RECEIVED SUCH OTHER
CERTIFICATES, INSTRUMENTS, DOCUMENTS OR AGREEMENTS AS IT MAY REASONABLY REQUEST.

 


12.                                 JOINDER.  A SUBSIDIARY OF THE SELLER PARENT
MAY JOIN AS A SELLER UNDER THIS AGREEMENT UPON SATISFACTION OF THE FOLLOWING
CONDITIONS (AND UPON THE SATISFACTION OF SUCH CONDITIONS, SUCH SUBSIDIARY SHALL
BE A “SELLER” FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS):


 

(A)                                  THE TERMINATION DATE SHALL NOT HAVE
OCCURRED.

 

(B)                                 PURCHASER SHALL HAVE RECEIVED A JOINDER
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER THAT IS
DULY EXECUTED BY SUCH SUBSIDIARY AND PURSUANT TO WHICH SUCH SUBSIDIARY SHALL
JOIN AS A PARTY TO EACH OF THE TRANSACTION DOCUMENTS.

 

(C)                                  PURCHASER SHALL HAVE RECEIVED THE RESULTS
OF LIEN SEARCHES FOR SUCH SUBSIDIARY IN ALL JURISDICTIONS AS PURCHASER SHALL
REASONABLY REQUEST.

 

(D)                                 PURCHASER SHALL HAVE RECEIVED AN
AUTHORIZATION FROM SUCH SUBSIDIARY TO FILE SUCH UCC FINANCING STATEMENTS AS
PURCHASER MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND MAINTAIN THE
INTERESTS OF PURCHASER IN THE PURCHASED ASSETS, AND PURCHASER SHALL HAVE MADE
SUCH FILINGS.

 

(E)                                  THERE SHALL NOT BE PENDING OR, TO THE BEST
KNOWLEDGE OF ANY SELLER, THREATENED, ANY LITIGATION, ACTION, CHARGE, CLAIM,
DEMAND, SUIT, PROCEEDING, PETITION,

 

24

--------------------------------------------------------------------------------


 

GOVERNMENTAL INVESTIGATION, OR ARBITRATION BY, AGAINST, OR AFFECTING ANY SELLER
OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF SUCH SELLER OR ANY OF ITS
SUBSIDIARIES, AND THERE SHALL HAVE OCCURRED NO DEVELOPMENT IN ANY SUCH ACTION,
CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION,
OR ARBITRATION THAT, IN EACH CASE, IN PURCHASER’S OPINION, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(F)                                    THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS SHALL BE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE JOINDER DATE (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE).

 

(G)                                 EACH OF THE SELLERS SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL AGREEMENTS REQUIRED OF SUCH SELLER UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

(H)                                 SUCH SUBSIDIARY SHALL HAVE RECEIVED ALL
REQUISITE GOVERNMENTAL AND THIRD PARTY APPROVALS AND CONSENTS, ALL SATISFACTORY
IN FORM AND SUBSTANCE TO PURCHASER.

 

(I)                                     PURCHASER SHALL HAVE A RECEIVED AN
OPINION OF COUNSEL OF SUCH SUBSIDIARY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO PURCHASER.

 


13.                                 ADMINISTRATION.


 

(A)                                  THE SELLER PARENT, AS THE AGENT FOR THE
SELLERS, SHALL, FROM TIME TO TIME, EXECUTE AND DELIVER TO PURCHASER CONFIRMATORY
SCHEDULES OF THE PURCHASED ACCOUNTS, TOGETHER WITH ONE (1) COPY OF EACH INVOICE,
ACCEPTABLE EVIDENCE OF SHIPMENT AND SUCH OTHER DOCUMENTATION AND PROOFS OF
DELIVERY AS PURCHASER MAY REASONABLY REQUIRE.  EACH OF THE SELLERS AGREES TO
PREPARE AND MAIL ALL INVOICES RELATING TO ALL PURCHASED ACCOUNTS, BUT PURCHASER
MAY DO SO AT PURCHASER’S OPTION.  EACH OF THE SELLERS AGREES TO EXECUTE AND
DELIVER TO PURCHASER SUCH FURTHER INSTRUMENTS OF ASSIGNMENT, FINANCING
STATEMENTS, AND INSTRUMENTS OF FURTHER ASSURANCE AS PURCHASER MAY REASONABLY
REQUIRE.  EACH OF THE SELLERS AUTHORIZES PURCHASER TO FILE SUCH UCC FINANCING
STATEMENTS AND CONTINUATION STATEMENTS AS PURCHASER MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO PERFECT AND MAINTAIN THE INTERESTS OF PURCHASER IN THE
PURCHASED ASSETS.  EACH OF THE SELLERS FURTHER AGREES THAT PURCHASER MAY FILE
THIS AGREEMENT OR A COPY HEREOF AS SUCH UCC FINANCING STATEMENT.

 

(B)                                 EACH OF THE SELLERS SHALL INSTRUCT ALL
ACCOUNT DEBTORS, OR CAUSE ALL ACCOUNT DEBTORS TO BE INSTRUCTED, TO CAUSE ALL
COLLECTIONS AND ALL OTHER PAYMENTS OR OTHER COLLECTIONS IN RESPECT OF
RECEIVABLES ORIGINATED BY ANY SELLER THAT ARE NOT PURCHASED ACCOUNTS TO BE
DEPOSITED DIRECTLY TO THE LOCKBOX ACCOUNT.

 

(C)                                  IF ANY REMITTANCES IN RESPECT OF A
PURCHASED ASSET ARE MADE DIRECTLY TO ANY SELLER OR EMPLOYEES OR AGENTS OF ANY
SELLER IN THEIR INDIVIDUAL CAPACITY AND NOT AS AGENT FOR PURCHASER, THEN SUCH
PARTY SHALL ACT AS TRUSTEE OF AN EXPRESS TRUST FOR PURCHASER’S BENEFIT, HOLD THE
SAME AS PURCHASER’S PROPERTY, AND DELIVER THE SAME TO PURCHASER FORTHWITH IN
KIND.  PURCHASER AND/OR SUCH DESIGNEE AS PURCHASER MAY FROM TIME TO TIME APPOINT
ARE HEREBY APPOINTED EACH SELLER’S ATTORNEY-IN-FACT TO ENDORSE SUCH SELLER’S
NAME ON ANY AND ALL CHECKS OR OTHER FORMS OF REMITTANCES RECEIVED BY PURCHASER
WHERE SUCH ENDORSEMENT IS REQUIRED TO EFFECT

 

25

--------------------------------------------------------------------------------


 

COLLECTION AND TRANSMIT NOTICES TO ACCOUNT DEBTORS, IN SUCH SELLER’S OR
PURCHASER’S NAME, THAT AMOUNTS OWING BY THEM HAVE BEEN ASSIGNED AND ARE PAYABLE
DIRECTLY TO PURCHASER; THIS POWER, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE.

 

(D)                                 EACH OF THE SELLERS SHALL SUPPLY ACCOUNT
DEBTORS, IN THE FORMAT REQUIRED BY ACCOUNT DEBTORS, WITH ALL FORMS, DOCUMENTS,
CERTIFICATES, ETC. THAT ACCOUNT DEBTORS REQUIRE TO PROCESS THE PURCHASED
ACCOUNTS FOR PAYMENT.

 

(E)                                  IF PURCHASER REQUESTS, EACH SELLER SHALL
PROVIDE PURCHASER WITH COPIES OF ALL OF SUCH SELLER’S BILLS OF LADING OR PROOFS
OF DELIVERY AND SUPPLIER INVOICES AND RECEIVING EVIDENCE AND OF SUCH SELLER’S
SALES REGISTRY, SALES JOURNAL, OR OTHER INFORMATION REGARDING SALES, INCLUDING
CUSTOMER OPEN ORDER REPORTS.

 

(F)                                    EACH OF THE SELLERS AGREES THAT FROM TIME
TO TIME, AT ITS EXPENSE, IT SHALL PROMPTLY EXECUTE AND DELIVER ALL INSTRUMENTS
AND DOCUMENTS AND TAKE ALL ACTIONS AS MAY BE NECESSARY OR AS PURCHASER MAY
REASONABLY REQUEST IN ORDER TO PERFECT OR PROTECT THE INTEREST OF PURCHASER IN
THE PURCHASED ASSETS OR TO ENABLE PURCHASER TO EXERCISE OR ENFORCE ANY OF ITS
RIGHTS HEREUNDER.

 

(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 13, THE PARTIES HERETO ACKNOWLEDGE THAT THE SELLERS SHALL SERVICE
THE PURCHASED ASSETS FOR PURCHASER AS FURTHER SET FORTH IN THE MSA.  THE TERMS
OF THE MSA SHALL GOVERN TO THE EXTENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF
THIS SECTION 13 AND THE TERMS OF THE MSA.

 


14.                                 INDEMNIFICATION.  WITHOUT LIMITING ANY OTHER
RIGHTS THAT ANY SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE
SELLERS HEREBY INDEMNIFY AND HOLD HARMLESS PURCHASER AND ITS SUCCESSORS,
TRANSFEREES AND ASSIGNS AND ALL OFFICERS, DIRECTORS, SHAREHOLDERS, CONTROLLING
PERSONS, EMPLOYEES AND AGENTS OF ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED
PARTY”), FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES,
CLAIMS, LIABILITIES AND RELATED COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS (COLLECTIVELY, THE “INDEMNIFIED AMOUNTS”),
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR
THE OWNERSHIP OF ANY PURCHASED ASSET, EXCLUDING, HOWEVER, (X) INDEMNIFIED
AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF SUCH INDEMNIFIED PARTY (IT BEING THE INTENT OF THE SELLERS TO
INDEMNIFY THE INDEMNIFIED PARTIES FOR THEIR NEGLIGENCE) AND (Y) THE ACCOUNT
DEBTOR’S FAILURE TO PAY WHEN DUE THE UNPAID BALANCE OF ANY PURCHASED ACCOUNT AS
A RESULT OF THE FINANCIAL INABILITY OF SUCH ACCOUNT DEBTOR TO PAY OR THE
INSOLVENCY THEREOF (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT
INCLUDING, WITHOUT LIMITATION, SECTIONS 8 AND 9 HEREOF).  WITHOUT LIMITING THE
FOREGOING, THE SELLERS HEREBY INDEMNIFY AND HOLD HARMLESS EACH INDEMNIFIED PARTY
FOR INDEMNIFIED AMOUNTS ARISING OUT OF OR RELATING TO:


 

(A)                                  THE BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY ANY SELLER PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT;

 

(B)                                 ANY FAILURE OF ANY SELLER TO PERFORM ANY OF
ITS DUTIES OR OBLIGATIONS HEREUNDER; OR THE NONCONFORMITY OF ANY PURCHASED
ACCOUNT OR THE RELATED CONTRACT OR UNDERLYING OBLIGATIONS WITH ANY APPLICABLE
LAW, RULE OR REGULATION;

 

26

--------------------------------------------------------------------------------


 

(C)                                  ANY CLAIM RESULTING FROM THE SALE OF THE
EQUIPMENT OR SERVICES RELATED TO ANY PURCHASED ACCOUNT OR THE FURNISHING OF OR
FAILURE TO FURNISH SUCH EQUIPMENT OR SERVICES; OR ANY PRODUCTS LIABILITY CLAIM
ARISING OUT OF OR IN CONNECTION WITH EQUIPMENT OR SERVICES THAT ARE THE SUBJECT
OF ANY PURCHASED ACCOUNT;

 

(D)                                 ANY TAX, INCLUDING SALES TAX (BUT EXCLUDING
INCOME TAX OF PURCHASER), OR GOVERNMENTAL FEE OR CHARGE, ALL INTEREST AND
PENALTIES THEREON OR WITH RESPECT THERETO, AND ALL OUT-OF-POCKET COSTS AND
EXPENSES, INCLUDING THE FEES AND EXPENSES OF COUNSEL IN DEFENDING AGAINST THE
SAME, WHICH MAY ARISE BY REASON OF THE PURCHASE OR OWNERSHIP OF ANY PURCHASED
ACCOUNT, INCLUDING ANY ADDITIONAL TAXES, PENALTIES OR ANY OTHER AMOUNTS PAYABLE
BY PURCHASER AS A RESULT OF THE SELLERS’ FAILURE TO PROPERLY FILE ALL TAX
RETURNS IN A TIMELY MANNER OR, NOTWITHSTANDING ANY REVIEW OF THE TAX RETURNS BY
PURCHASER, AS A RESULT OF AN ERROR OR OTHER NONCOMPLIANCE BY THE SELLERS IN THE
PREPARATION OF ANY SUCH TAX RETURNS;

 

(E)                                  ANY COMMINGLING OF COLLECTIONS OF THE
PURCHASED ACCOUNTS WITH FUNDS OF ANY SELLER OR ANY OF ITS AFFILIATES; AND

 

(F)                                    ANY INVESTIGATION, LITIGATION OR
PROCEEDING RELATED TO THIS AGREEMENT OR THE USE OF PROCEEDS OF PURCHASES
HEREUNDER OR THE OWNERSHIP OF, OR IN RESPECT OF, ANY PURCHASED ACCOUNT OR
RELATED CONTRACT.

 


15.                                 LEGAL AND FINANCING EXPENSES.


 

(A)                                  THE SELLERS SHALL IMMEDIATELY PAY PURCHASER
ALL EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES) INCURRED BY PURCHASER,
DIRECTLY OR INDIRECTLY, IN CONNECTION WITH OR RELATED TO THE NEGOTIATION,
DOCUMENTATION, PREPARATION, CONSUMMATION AND EXECUTION OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS UP TO AN AGGREGATE AMOUNT OF $50,000.  IN ADDITION,
THE SELLERS SHALL IMMEDIATELY PAY PURCHASER ALL EXPENSES (INCLUDING ATTORNEY’S
FEES) INCURRED BY PURCHASER, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH OR
RELATED TO THE ADMINISTRATION, ENFORCEMENT, ONGOING MAINTENANCE AND TERMINATION
OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.  SUCH AMOUNTS WILL BE
PAID UPON DELIVERY OF INVOICES DETAILING SUCH EXPENSES, BY DEBITING ANY AMOUNTS
PAYABLE TO ANY SELLER OR, IF NO SUCH AMOUNTS ARE PAYABLE A SELLER, BY THE
SELLERS BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS.  IN THE EVENT OF A
DISPUTE AMONG THE PARTIES HERETO FOR WHICH THE PARTIES HERETO ARE UNABLE TO
REACH A MUTUALLY AGREEABLE RESOLUTION IN A REASONABLE MATTER OF TIME AND FAIL TO
UTILIZE ARBITRATION IN SECTION 16, THE PARTY THAT IS UNSUCCESSFUL IN SUCH
LITIGATION WILL PAY THE LEGAL COSTS FOR BOTH PARTIES.

 

(B)                                 IN THE EVENT PURCHASER INCURS, DIRECTLY OR
INDIRECTLY, ADDITIONAL COSTS NOT CONTEMPLATED IN ANNEX A, THE SELLERS SHALL
IMMEDIATELY PAY PURCHASER SUCH COSTS UPON NOTICE BY PURCHASER; PROVIDED, THAT
THE SELLERS SHALL NOT HAVE ANY OBLIGATION UNDER THIS SECTION 15(B) TO THE EXTENT
SUCH ADDITIONAL COSTS ARISE SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF PURCHASER AS DETERMINED IN AN ARBITRATION PURSUANT TO SECTION 16
OR BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 

27

--------------------------------------------------------------------------------


 


16.                                 MISCELLANEOUS.


 

(A)                                  AMENDMENT.  THE TERMS OF THIS AGREEMENT
SHALL NOT BE ALTERED, MODIFIED, AMENDED OR SUPPLEMENTED IN ANY MANNER WHATSOEVER
EXCEPT BY WRITTEN INSTRUMENT SIGNED BY ALL PARTIES HERETO AND DELIVERED BY EACH
PARTY TO THE OTHER.

 

(B)                                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE
TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF PURCHASER, ANY RIGHT,
REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND
PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXHAUSTIVE OF ANY RIGHTS,
REMEDIES, POWERS AND PRIVILEGE PROVIDED BY LAW.

 

(C)                                  NOTICES.  ANY WRITTEN NOTICE TO BE GIVEN
UNDER THIS AGREEMENT SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS
FOLLOWS (OR SUCH OTHER ADDRESS AS MAY HAVE BEEN DESIGNATED IN A WRITTEN NOTICE
TO THE OTHER PARTIES):

 

If to Purchaser:

 

New England Technology Finance, LLC

c/o Global Technology Finance LLC

1301 Dove Street, Suite 750

Newport Beach, CA 92660

Attention:  Mr. Paul Stemler

Telephone No.:  (949) 955-1866

Facsimile No.:  (949) 955-1907

Email address:  pstemler@4gtf.com

 

with a copy to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

Attention:  Dominic Yoong

Telephone No.:  (213) 891-8704

Facsimile No.:  (213) 891-8763

Email address:  dominic.yoong@lw.com

 

If to a Seller:

 

c/o Dyntek, Inc.

19700 Fairchild Road, Suite 350

Irvine, CA 92612

Attention:  Chief Financial Officer

Telephone No.:  (949) 955-0078

Facsimile No.:  (949) 955-0086

Email address:  Robert.Webber@dyntek.com

 

28

--------------------------------------------------------------------------------


 

with a copy to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660

Attention:  Christopher D. Ivey

Telephone No.:  (949) 725-4000

Facsimile No.:  (949) 823-5121

Email address:  civey@SYCR.com

 

All written notices will be personally served, telecopied, emailed or sent by
overnight courier service or United States mail and will be deemed to have been
given:  (i) if delivered in person, when delivered; (ii) if delivered by
telecopy, on the date of transmission if transmitted on a business day before
4:00 p.m. (New York, New York time) or, if not, on the next succeeding business
day; (iii) if delivered by overnight courier, when delivered; (iv) if emailed,
when received; or (v) if by United States mail, four (4) business days after
depositing the same in the United States mail, postage prepaid and properly
addressed.

 

(D)                                 ASSIGNMENT.  THIS AGREEMENT MAY NOT BE
ASSIGNED BY ANY SELLER WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT.  EACH OF THE
SELLERS ACKNOWLEDGES AND AGREES THAT PURCHASER MAY ASSIGN AS COLLATERAL ITS
RIGHT, TITLE AND INTEREST IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
TO ITS LENDERS OR FACTORS, INCLUDING THE PURCHASER SENIOR CREDITOR.

 

(E)                                  BINDING EFFECT.  THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  THE PURCHASER SENIOR CREDITOR IS INTENDED BY
THE PARTIES HERETO TO BE A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.

 

(F)                                    ENTIRE AGREEMENT.  THIS AGREEMENT,
TOGETHER WITH ANY AND ALL OTHER TRANSACTION DOCUMENTS, CONSTITUTE THE FINAL AND
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.

 

(G)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(H)                                 DISPUTE RESOLUTION.  EXCEPT WHERE INJUNCTIVE
RELIEF IS SOUGHT, IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES FOR WHICH THE
PARTIES ARE UNABLE TO REACH A MUTUALLY AGREEABLE RESOLUTION IN A REASONABLE
MATTER OF TIME, THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  THERE SHALL BE A PANEL OF THREE ARBITRATORS MUTUALLY AGREED TO BY THE
PARTIES (EACH PARTY SELECTING ONE ARBITRATOR AND THE TWO ARBITRATORS THEN
SELECTING A THIRD ARBITRATOR); EACH ARBITRATOR SHALL HAVE EXPERIENCE IN AND
UNDERSTANDING OF THE SUBJECT MATTER OF THE CONTROVERSY.  THE HEARING SHALL BE

 

29

--------------------------------------------------------------------------------


 

HELD AT A MUTUALLY ACCEPTABLE GEOGRAPHIC LOCATION AND SHALL BE NO MORE THAN FIVE
(5) DAYS IN DURATION.  AFTER THE HEARING, THE PANEL SHALL DECIDE THE CONTROVERSY
AND RENDER A WRITTEN DECISION SETTING FORTH THE ISSUES ADJUDICATED, THE
RESOLUTION THEREOF AND THE REASONS FOR THE AWARD.  SUCH DECISION SHALL BE
BINDING ON ALL PARTIES.  PAYMENT OF THE EXPENSES OF ARBITRATION, INCLUDING THE
FEE OF THE ARBITRATORS, SHALL BE ASSESSED BY THE PANEL BASED ON THE EXTENT TO
WHICH EACH PARTY PREVAILS.

 

(I)                                     SUBMISSION TO JURISDICTION.  SUBJECT TO
SECTION 16(H), EACH OF THE SELLERS HEREBY CONSENTS TO THE JURISDICTION OF ANY
LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, THE STATE
OF NEW YORK.  IF ANY SELLER PRESENTLY IS, OR IN THE FUTURE BECOMES, A
NONRESIDENT OF THE STATE OF NEW YORK, SUCH SELLER HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON SUCH SELLER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO SUCH SELLER, AT THE ADDRESS OF SUCH SELLER OR THE SELLER PARENT
APPEARING IN PURCHASER’S RECORDS AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.

 

(J)                                     WAIVER OF JURY TRIAL.  SUBJECT TO
SECTION 16(H), EACH OF THE SELLERS AND PURCHASER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENTS EXECUTED IN CONNECTION WITH
THIS AGREEMENT OR ANY DEALINGS BETWEEN THE SELLERS AND PURCHASER RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SELLERS AND PURCHASER EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THE
SELLERS AND PURCHASER HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH OF THE SELLERS AND PURCHASER WILL CONTINUE TO RELY ON
THIS WAIVER IN ANY RELATED FUTURE DEALINGS BETWEEN EACH SELLER AND PURCHASER. 
THE SELLERS AND PURCHASER FURTHER WARRANT AND REPRESENT THAT THEY EACH KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RESPECTIVE JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

(K)                                  HEADINGS.  SECTION HEADINGS HEREIN ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART HEREOF FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.

 

(L)                                     SEVERABILITY OF PROVISIONS.  IN THE
EVENT THAT ANY PROVISION OF THIS AGREEMENT IS DEEMED TO BE INVALID BY REASON OF
THE OPERATION OF ANY LAW OR BY REASON OF THE INTERPRETATION PLACED THEREON BY
ANY COURT, THIS AGREEMENT SHALL BE CONSTRUED AS NOT CONTAINING SUCH PROVISION,
THE INVALIDITY OF SUCH PROVISION WILL NOT AFFECT THE VALIDITY OF ANY OTHER
PROVISION OF THIS AGREEMENT AND ALL OTHER PROVISIONS OF THIS AGREEMENT WHICH ARE
OTHERWISE LAWFUL AND VALID SHALL REMAIN IN FULL FORCE AND EFFECT.

 

(M)                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE

 

30

--------------------------------------------------------------------------------


 

AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT
BY FACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT.

 

(N)                                 SETOFF.  EACH OF THE SELLERS HEREBY AGREES
THAT PURCHASER IS AUTHORIZED AT ANY TIME OR FROM TIME TO TIME, UPON TEN
(10) BUSINESS DAYS WRITTEN NOTICE TO THE SELLER PARENT (OR ONE (1) BUSINESS DAY
NOTICE IF THE TERMINATION DATE HAS OCCURRED), TO SETOFF AND TO APPROPRIATE AND
APPLY ANY AND ALL AMOUNTS HELD BY PURCHASER FOR THE ACCOUNT OF THE SELLERS
(INCLUDING, WITHOUT LIMITATION, ANY DEFERRED PURCHASE PRICE OR MANAGEMENT FEE)
AGAINST AND ON ACCOUNT OF ANY AMOUNTS DUE AND OWING TO PURCHASER BY ANY SELLER
AT ANY TIME, INCLUDING, WITHOUT LIMITATION, AMOUNTS DUE AND OWING TO PURCHASER
PURSUANT TO SECTIONS 3(D), 8, 9 OR 14 OF THIS AGREEMENT OR OTHERWISE UNDER THE
OTHER TRANSACTION DOCUMENTS.

 

(O)                                 JOINT AND SEVERAL LIABILITY.  EACH OF THE
SELLERS HEREBY AGREE THAT THE OBLIGATIONS OF THE SELLERS UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE JOINT AND SEVERAL AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE UNCONDITIONAL IRRESPECTIVE OF (I) THE
VALIDITY OR ENFORCEABILITY, AVOIDANCE OR SUBORDINATION OF THE OBLIGATIONS OF THE
OTHER SELLERS OR OF ANY DOCUMENT EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS
OF THE OTHER SELLERS, (II) THE ABSENCE OF ANY ATTEMPT TO COLLECT THE OBLIGATIONS
FROM THE OTHER SELLERS OR ANY OTHER SECURITY THEREFOR, OR THE ABSENCE OF ANY
OTHER ACTION TO ENFORCE THE SAME, (III) THE WAIVER, CONSENT, EXTENSION,
FORBEARANCE OR GRANTING OF ANY INDULGENCE BY PURCHASER WITH RESPECT TO THE
OBLIGATIONS OF THE OTHER SELLERS, OR ANY PART THEREOF, OR ANY OTHER AGREEMENT
NOW OR HEREAFTER EXECUTED BY THE OTHER SELLERS AND DELIVERED TO PURCHASER,
(IV) THE FAILURE BY PURCHASER TO TAKE ANY STEPS TO PERFECT AND MAINTAIN ITS
INTERESTS IN, OR TO PRESERVE ITS RIGHTS TO, ANY SECURITY FOR THE OBLIGATIONS OF
THE OTHER SELLERS OR ANY PURCHASED ASSET, OR (V) ANY OTHER CIRCUMSTANCES WHICH
MIGHT CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SELLER.  WITH
RESPECT TO EACH SELLER’S OBLIGATIONS ARISING AS A RESULT OF THE JOINT AND
SEVERAL LIABILITY OF THE SELLERS UNDER THE TRANSACTION DOCUMENTS, EACH SELLER
HEREBY WAIVES, UNTIL THE EARLIER OF THE FINAL LIQUIDATION DATE AND THE DATE ON
WHICH THE TERMINATION OPTION IS CONSUMMATED, ANY RIGHT TO ENFORCE ANY RIGHT OF
SUBROGATION OR ANY REMEDY WHICH PURCHASER NOW HAS OR MAY HEREAFTER HAVE AGAINST
SUCH SELLER, ANY ENDORSER OR ANY GUARANTOR OF ALL OR ANY PART OF THE
OBLIGATIONS, AND ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY
OR COLLATERAL GIVEN TO PURCHASER TO SECURE PAYMENT OF THE OBLIGATIONS OR ANY
OTHER LIABILITY OF THE SELLERS TO PURCHASER.  PURCHASER MAY PROCEED DIRECTLY AND
AT ONCE, WITHOUT NOTICE, AGAINST ANY SELLER TO COLLECT AND RECOVER THE FULL
AMOUNT, OR ANY PORTION OF THE OBLIGATIONS, WITHOUT FIRST PROCEEDING AGAINST ANY
OTHER SELLER OR ANY OTHER PERSON, OR AGAINST ANY SECURITY OR COLLATERAL FOR THE
OBLIGATIONS.  EACH SELLER CONSENTS AND AGREES THAT PURCHASER SHALL BE UNDER NO
OBLIGATION TO MARSHAL ANY ASSETS IN FAVOR OF SUCH SELLER OR AGAINST OR IN
PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.

 

(P)                                 AGENCY OF THE SELLER PARENT.  EACH OF THE
SELLERS APPOINTS THE SELLER PARENT AS ITS AGENT FOR ALL PURPOSES RELEVANT TO
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE GIVING AND RECEIPT OF NOTICES AND THE EXECUTION AND DELIVERY OF
ALL DOCUMENTS, INSTRUMENTS AND CERTIFICATES CONTEMPLATED HEREIN AND THEREIN AND
ALL MODIFICATIONS HERETO AND THERETO.  ANY ACKNOWLEDGMENT, CONSENT, DIRECTION,
CERTIFICATION OR OTHER ACTION WHICH MIGHT OTHERWISE BE VALID OR EFFECTIVE ONLY
IF GIVEN OR TAKEN BY ALL OF THE SELLERS ACTING SINGLY OR JOINTLY, OR BOTH, SHALL
BE VALID AND EFFECTIVE IF GIVEN OR TAKEN ONLY BY THE SELLER PARENT, WHETHER OR
NOT ANY OF THE OTHER SELLERS JOINS THEREIN.

 

(Signature Pages Follow)

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sellers and Purchaser have caused this Asset Purchase
and Liability Assumption Agreement to be executed by their respective duly
authorized officers as of the day first written above.

 

 

SELLERS:

 

 

 

DYNTEK, INC.

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

 

 

DYNTEK SERVICES, INC.

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

 

 

PURCHASER:

 

 

 

 

 

NEW ENGLAND TECHNOLOGY FINANCE,
LLC

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ADDRESSE(S)

 

19700 Fairchild Road, Suite 350

Irvine, CA 92612

 

24401 Halstead Road

Farmington Hills, Michigan 48335

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

SCHEDULE OF EXCEPTIONS

 

--------------------------------------------------------------------------------


 

Annex A

 

Income Statement:

 

MTD

 

PY MTD

 

YTD

 

PY YTD

 

 

 

 

 

 

 

 

 

 

 

**Revenue**

 

 

 

 

 

 

 

 

 

Sales Revenue

 

xxx

 

xxx

 

xxx

 

xxx

 

Integration Sales

 

xxx

 

xxx

 

xxx

 

xxx

 

Sales - Freight

 

xxx

 

xxx

 

xxx

 

xxx

 

Sales Discounts

 

xxx

 

xxx

 

xxx

 

xxx

 

Vendor Commissions

 

xxx

 

xxx

 

xxx

 

xxx

 

Sales - Restock Charge

 

xxx

 

xxx

 

xxx

 

xxx

 

Sales Returns Reserve Provision

 

xxx

 

xxx

 

xxx

 

xxx

 

Software Sales

 

xxx

 

xxx

 

xxx

 

xxx

 

Customer Cash Discounts

 

xxx

 

xxx

 

xxx

 

xxx

 

 

 

 

 

 

 

 

 

 

 

Total Revenue

 

 

 

 

 

 

 

 

 

**Cost of Goods**

 

 

 

 

 

 

 

 

 

Cost of Goods

 

xxx

 

xxx

 

xxx

 

xxx

 

Integration Cost of Goods

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Freight

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Price Rebates (Special Bid)

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Invoice to PO Cost Variance

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Invoice to PO Qty Variance

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - IC Cost Adjustments

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - IC Cogs Adjustments

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Purchase Price Variance

 

xxx

 

xxx

 

xxx

 

xxx

 

COGS - Do Adjustment

 

xxx

 

xxx

 

xxx

 

Xxx

 

COGS - Physical to Perpetual

 

xxx

 

xxx

 

xxx

 

xxx

 

Restocking Charge

 

xxx

 

xxx

 

xxx

 

xxx

 

Vendor AR Reserve Provision

 

xxx

 

xxx

 

xxx

 

xxx

 

Inventory Reserve Provision

 

xxx

 

xxx

 

xxx

 

xxx

 

Inventory Cost Adj

 

xxx

 

xxx

 

xxx

 

xxx

 

Price Protection Claimed

 

xxx

 

xxx

 

xxx

 

xxx

 

Vendor Rebates (MDF)

 

xxx

 

xxx

 

xxx

 

xxx

 

Freight In

 

xxx

 

xxx

 

xxx

 

xxx

 

Freight Out

 

xxx

 

xxx

 

xxx

 

xxx

 

DO Freight Out

 

xxx

 

xxx

 

xxx

 

xxx

 

Software COGS

 

xxx

 

xxx

 

xxx

 

xxx

 

Software Rebates

 

xxx

 

xxx

 

xxx

 

xxx

 

Credit Card Expense

 

xxx

 

xxx

 

xxx

 

xxx

 

Property & Other Taxes

 

xxx

 

xxx

 

xxx

 

xxx

 

General Insurance

 

xxx

 

xxx

 

xxx

 

xxx

 

Bank Fees

 

xxx

 

xxx

 

xxx

 

xxx

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Goods Sold

 

xxx

 

xxx

 

xxx

 

xxx

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

xxx

 

xxx

 

xxx

 

xxx

 

 

Balance Sheet

 

Current Year

 

Prior Month

 

Prior Year

 

 

 

 

 

 

 

 

 

**Assets**

 

 

 

 

 

 

 

Cash — Main Account

 

xxx

 

xxx

 

xxx

 

Controlled Disbursements

 

xxx

 

xxx

 

xxx

 

Cash — COD

 

xxx

 

xxx

 

xxx

 

Total Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable

 

xxx

 

xxx

 

xxx

 

Accounts Receivable — COD

 

xxx

 

xxx

 

xxx

 

AR Refund Clearing

 

xxx

 

xxx

 

xxx

 

Accrued Revenue

 

xxx

 

xxx

 

xxx

 

Allowance for Sales Returns

 

xxx

 

xxx

 

xxx

 

Total Trade A/R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory

 

xxx

 

xxx

 

xxx

 

Drop Ship Inventory

 

xxx

 

xxx

 

xxx

 

Non-Stock Inventory

 

xxx

 

xxx

 

xxx

 

Inventory in Transit

 

xxx

 

xxx

 

xxx

 

Reserve for Inventory Shrinkage

 

xxx

 

xxx

 

xxx

 

Total Inventory

 

 

 

 

 

 

 

**Liabilities**

 

 

 

 

 

 

 

Merchandise Accounts Payable

 

xxx

 

xxx

 

xxx

 

Accrued Accounts Payable

 

xxx

 

xxx

 

xxx

 

Accounts Payable — TBR

 

xxx

 

xxx

 

xxx

 

Accounts Payable — EDI Merch Uncst

 

xxx

 

xxx

 

xxx

 

Merchandise Received

 

xxx

 

xxx

 

xxx

 

Total Payables

 

 

 

 

 

 

 

Vendor Receivables (Special Bid)

 

xxx

 

xxx

 

xxx

 

Vendor Receivables (Returns)

 

xxx

 

xxx

 

xxx

 

Vendor Clearing

 

xxx

 

xxx

 

xxx

 

Vendor Receivables (MDF)

 

xxx

 

xxx

 

xxx

 

Vendor Receivable (Price Protection)

 

xxx

 

xxx

 

xxx

 

Total Vendor A/R

 

 

 

 

 

 

 

IBM Floorplan Accounts Payable

 

xxx

 

xxx

 

xxx

 

IBM Working Capital

 

xxx

 

xxx

 

xxx

 

IBM Uncosted Floorplan Payments

 

xxx

 

xxx

 

xxx

 

Wire Transfers — lender

 

xxx

 

xxx

 

xxx

 

Uncosted Credits — lender

 

 

 

 

 

 

 

Total Floorplan Financing

 

 

 

 

 

xxx

 

Sales Tax Payable — all states required

 

xxx

 

xxx

 

xxx

 

 

 

 

 

 

 

 

 

Intercompany with SPF

 

xxx

 

xxx

 

xxx

 

 

 

 

 

 

 

 

 

Year to date Income

 

xxx

 

xxx

 

xxx

 

Distributions

 

xxx

 

xxx

 

xxx

 

 

Note — All balance sheet accounts will need to be supported by a reconciliation
on Monthly basis with the exception of:  Cash — Main (daily); Inventory (daily);
DO Inventory (daily).

 

Note — Bank Fees are fees related to cash accounts, lockbox accounts and other
cash management services provided by the Lockbox Bank.

 

--------------------------------------------------------------------------------


 

Annex B

 

CUSTOMER STOCKING LETTER

 

Date xxx

 

[Seller]

[Address]

[Address]

 

Attention: [                   ], Vice President of Finance

 

Subject: CUSTOMER STOCKING PROGRAM – PO#xxxxxx-xx OE# xxxxxx-xx

 

Dear [          ]:

 

[xxx Corp.] hereby agrees that each product covered by the balance of the above
referenced purchase order which [Seller] on or before [xxx date], identifies
through labeling or otherwise, as belonging to [xxx Corp.] shall, effective of
the time of such identification, be deemed to have been duly shipped to [xxx
Corp.], FOB [Seller], [ADDRESS], and that title to, and the result of loss with
respect to, such product shall pass to [xxx Corp.] at that time.  [Seller] will
invoice [xxx Corp.] for such product at the time of identification and payment
shall be made net 30 days after invoice. Such payment and timeliness of payment
is guaranteed by [xxx Corp.].

 

[xxx Corp ] further requests that [Seller] warehouse such product for [xxx
Corp.] until such date as [xxx Corp.] shall designate, but in no event beyond
[xxx date], and agrees to pay (Terms net 30 days) [Seller] for such warehousing
services at the rate of $xxx [must be at least $1.00] per pallet per month, the
charges for which services are not included in, are in addition to, the product
shown on the above-referenced invoice(s).  At this date, [Seller] will ship the
inventory to [xxx Corp.] at the following address.  Notwithstanding such
warehousing by [Seller], [xxx Corp.] shall be responsible for insuring the
product from the time of identification forward.

 

The above is agreed to and accepted by:

 

 

 

Authorized Signature

 

 

 

 

Title

 

 

 

Date

 

cc.

[                    ], CFO

[                    ], VP Operations

 

 

NOTES:

Letter must be on End Customer Letterhead;

Letter must be executed by the customer;

PO must accompany letter;

If no PO available, the exact amount of the order must be indicated in first
sentence and a supporting document (detail of order / sales acknowledgement)
must accompany the letter.

 

--------------------------------------------------------------------------------